Exhibit C
cee tht SORE ee PAE! PE INO PN ADU, WRULEA J...

lL of2

Subject: FORMAL COMPLAINT AGAINST THE IRS FOR ABUSE, NEGLE NDING OF
a =~ POLITICAL TARGETING FOR SOCIAL SECURITY aia. EIN TAX ID

From: "RAHUL MANCHANDA ESQ." <rdm@manchanda-law.com>

Date: 12/28/2018, 3:09 AM

To: Complaints @tigta.treas.gov, edi.civil.rights.division@irs. gov, 12029277018 @efaxsend.com,

"MARC@ALBAUMCPA.COM" <MARC@ALBAUMCPA.COM>, 12129688601 @efaxsend.com
BCC: rdm@manchanda-law.com

Director, IRS Civil Rights Division
Room 2413

1111 Constitution Avenue, NW
Washington, DC 20224

Treasury Inspector General for Tax Administration Hotline

 

P.O. Box 589

Ben Franklin Station

Washington, DC 20044-0589

RE: FORMAL COMPLAINT AGAINST THE IRS FOR ABUSE, NEGLECT, DING OF
a AND POLITICAL TARGETING FOR SOCIAL SECURITY bites AND EIN TAX ID
Hello:

This is a formal complaint and request for investigation AGAINST THE IRS FOR ABUSE, NEGLECT,
COMPOUNDING OF PROBLEMS, REPRISAL, AND POLITICAL TARGETING since at least 2008.

Since approximately 2008, since the fall of the U.S. Economy, nearly year after year, | have been
filing a formal Offer in Compromise ("OIC") with the IRS, and each and every single year, but they
keep kicking it back, denying my applications, demanding more and more ridiculous and pointless
information even when the applications are totally complete (i am a lawyer for nearly 20 years)
and they keep placing me in front of rude, abusive, political, and frankly discriminatory and racist
IRS OIC Examiners who have made comments and statements to me and my CPA Marc Albaum

wherein they have made it clear that they would do anything to not approve or accept my OIC,
year after year, for nearly 10 years.

Even though NYS Taxation & Finance approved my OIC twice, and | paid them off, and NYC
Taxation is supposedly currently pending, the IRS simply, year after year, for nearly 10 years, just

allows my tax bill to keep growing, and growing exponentially, with unfair interests and penalties
added.

| even sued the IRS in Federal Bankruptcy Court with a Motion for Contempt of Court in

approximately 2014, but the Assistant US Attorney who appeared there also mocked me, insulted
me, obstructed my offers to settie my tax bill, made racist and discriminatory comments about

1/13/2021, 1:44 PM
FORMAL COMPLAINT AGAINST THE IRS FOR ABUSE, NEGLECT...

me, harassed me, targeted me, and otherwise ignored me.

a
Pe
aes

Even worse, | have not received even one tax bill in more than 1 year, since my last OIC
Application was denied by an equally rude, racist, discriminatory, politically biased, and abusive
OIC IRS Examiner who spoke to both me and my accountant CPA Marc Albaum.

Even though | duly file a tax return each and every year, they simply refuse to either entertain,
approve or accept my OIC applications, year after year, and now, egregiously | have not even
received a recent tax invoice for more than 1 year, even though they know exactly where my law
firm business is located from my annual tax returns.

| need urgent and immediate help, assistance, investigation, and resolution now, or | will be filing
a federal lawsuit under 42 § 1983, among other causes of action, for the complete and total

abuse of my civil liberties by a federal government agency under the color of law and authority,
and other claims.

cc: IRS Division of Civil Rights Violations, TIGTA Hotline Complaints Unit, CPA Marc Albaum

Kind regards,

Rahul D. Manchanda, Esq.

Manchanda Law Office PLLC

3@ Wall Street, 8th Floor

Suite 8207

New York, NY 10005

Tel: (212) 968-8600

Mob: (646) 645-9993

Fax: (212) 968-8601

Toll Free 24 Hour Hotline: (855) 207-7660

web: www.manchanda-law.com/MT_ Rahul. html

 

Ranked amongst Top Attorneys in the United States by Newsweek Magazine in 2012 and 2013.
Martindale Hubbell Client Champion Silver 2017 Award Winner.

Better Business Bureau Accredited Business A+ Rating.

Licensed New York State Real Estate Broker.

CLIENT TESTIMONIALS: http: //www.manchanda-law.com/ClientTestimonials.html

This electronic transmission is both personal and confidential, and contains privileged

Download our Immigration Law Firm Brochure at http://manchanda-law.com/MLO%20 IMMIGRATION;

 

Make A Payment Online At https://secure. lawpay.com/pages/manchanda-law-office-pllc/opera’

 

 

 

~~ Attachments:

CIVIL RIGHTS COMPLAINT AGAINST IRS OFFER IN COMPROMISE UNIT.pdf 996 KB

2of2 —— 1/13/2021, 1:44 PM
 

Form 14652 (EN-SP) I anc ist of A Treasury - Internal Revenue are
(January 2015) Civil Rig hts Com plaint

The purpose of this form is to assist you when filing a civil rights complaint with the Department of the Treasury - Internal Revenue
Service. You ate not required to use this form. A letter with the necessary complaint information will be sufficient to file a complaint.

 

 

Under no circumstances will the internal Revenue Service tolerate discrimination by its employees, grantees, contractors or
subcontractors.

Any person who believes he or she has been discriminated against in programs and activities assisted or conducted by the Internal
Revenue Service may file a complaint by completing and submitting this form or by mailing a letter to the address below. If you need
assistance completing the form, you may contact us at (202) 317-6925. You may also contact the Internal Revenue Service through the
Federal Relay Service. The Federal Relay Service provides an intermediary telecommunications service for the federal government to
communicate with individuals who are deaf, hard of hearing, and/or have speech disabilities. Dial 4-800-877-8338 to access the
service.

 

1, State your name and address (print clearly)
Name
Rabul Manchanda

 

 

 

 

Address City State Zip code
30 Wall Street, 8th Floor, Suite 8207 New York NY 10005
Telephone number (home) Telephone number (work or ceil) | Email address

2129688600 6466450993 infi¥imanchanda-law.com

 

 

 

2. Name of agency or entity you believe discriminated against you. Provide as much information as possibie
Person/Organization/Agency

IRS Offer in Compromise ("OIC") Unit
Address

Unknown

 

 

City State Zip code Telephone number

Unknown

 

 

 

 

3. Indicate below the basis(es) on which you believe the discriminatory act(s) occurred

 

 

 

 

 

 

 

 

 

 

[x] Race Conversations with last 2 OIC Examiners with myself and my CPA Mare Albaum

[x] Color Indian-American US Citizen, Conservative Repubican

[| National Origin

{_] Sex

[] Age

["] Disability

[_] Religion

[xx] Other indian American Brown Hindu Male Conservative Republican

4. What is the preferred method for us to contact you

[x] Telephone [x] Email [x] Fax [x] U.S. mail
5. Do you need special accommodations for us to communicate with you about this complaint (check ail that apply)
(_] Braille [-] TOD/TTY ["] Large print [-] Email

[-] Language interpreter (specity tanguage)

6 To your best recollection, on what date(s) did the alleged discrimination take place
See attached emailed/faxed statement.

 

 

Catalog Number 67029H www. irs.gov Form 14652 (EN-SP) (1-2015)
Page 2
7. Complaints of discrimination must generally be filed within 180 days of the alleged incident. If the most recent date was more than
480 days ago, you may request a waiver of the time filing requirement. If you wish to request a waiver, please explain why you were
unable to file your complaint within 180 days of the alleged incident
Because | am still receiving no correspondence or communication or even billing statements from the IRS or the OIC Unit.

 

8. Explain, with as much detail as possible, what happened, who was involved, why you believe it happened, and how you were

discriminated against. If possible, be sure to include an explanation of how you were treated differently from other persons
See attached emailed/faxed statement.

 

9 individuals who work for the IRS or a Low Income Tax Clinic (LITC), or volunteer at an LITC, Volunteer Income Tax Assistance
(VITA) or Tax Counseling for the Eiderly (TCE) site may not retaliate against any person who has filed a complaint of discrimination
with the Internal Revenue Service. if you believe an individual has retaliated against you because you filed a complaint, testified,
assisted or participated in an investigation or proceeding, please explain below

See attached emailed/faxed statement.

 

10. Do you have any other information that you think ts relevant to our investigation
See attached emailed/faxed statement,

 

41. What remedy are you seeking for the alleged discrimination
Some communication, correspondence, latest tax billing invoices, any and all responses to my 10 years worth of Offer in Compromise applications

 

Sign and date the complaint form.

Signature : Date
Eytitle! Hilla 12/28/2018

Please mail or email the completed Civil Rights Complaint form to the following

 

 

 

Operations Director, Civil Rights Division
Internal Revenue Service

1111 Constitution Avenue, NW, Room 2413
Washington, DC 20224

 

edi.civil. rights, division@irs.gov

How did you learn about the IRS Civil Rights Division

[x] IRS Website/Internet Search [_] Family/Friend/Associate ["] Retigious/Gommunity Organization
[x] Lawyer/Legal Organization {| Employer [_] Federal/State/Local Government
[[] Healthcare Provider/Health Plan [| Poster/Brochure [-] Other

 

The Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.) requires us to inform you that the requested information is being collected to ensure we
receive ail the information needed to process your complaint upon acceptance. The primary purpose of this form is to obtain information pertaining to

______your-civil rights complaint. The IRS Civil Rights Division will not disclose the name. or other identifying information aboul you oF the individual for whom

you are filing the complaint unless the disciosure Is necessary for Investigation or enforcement purposes. Prior to disclosure, we will obtain a signed
consent/release form from the complaining party. However, some disclosure, absent consent, may be necessary and permitted in accordance with the
provisions of the Privacy Act of 1974 (5 U.S.C. §552a), the Freedom of Information Act (5 U.S.C. §552), and other federai jaws, as applicable.

Catalog Number 67029H www.ifs.gov Form 14652 (EN-SP) (1-205)
Fwd: Fwd: FTCA FORM 95 NOTICE OF CLAIM PLUS SUMMONS...

1 of 4

Subject: Fwd: Fwd: FTCA FORM 95 NOTICE OF CLAIM PLUS SUMMONS & COMPLAINT AND
AFFIDAVITS OF SERVICE

From: "RAHUL MANCHANDA ESQ." <rdm@manchanda-law.com>

Date: 1/19/2019, 3:12 PM

To: Complaints @tigta.treas.gov, edi.civil.rights.division@irs.gov, 12029277018@efaxsend.com
BCC: rdm@manchanda-law.com

Director, IRS Civil Rights Division
Room 2413

1111 Constitution Avenue, NW
Washington, DC 20224

Treasury Inspector General for Tax Administration Hotline
P.O. Box 589

Ben Franklin Station

Washington, DC 20044-0589

RE: FTCA FORM 95 NOTICE OF CLAIM PLUS SUMMONS & COMPLAINT AND AFFIDAVITS OF
SERVICE

Please see the below and the attached.

Kind regards,

Rahul D. Manchanda, Esq.

Manchanda Law Office PLLC

30 Wall Street, 8th Floor

Suite 8207

New York, NY 10005

Tel: (212) 968-860

Mob: (646) 645-0993

Fax: (212) 968-8601

Toll Free 24 Hour Hotline: (855) 207-7660

Ranked amongst Top Attorneys in the United States by Newsweek Magazine in 2012 and 2013.
Martindale Hubbell Client Champion Silver 2017 Award Winner.

Better Business Bureau Accredited Business A+ Rating.

Licensed New York State Real Estate Broker.

CLIENT TESTIMONIALS: http: //www.manchanda-law,com/ClientTestimonials.html

This electronic transmission is both personal and confidential, and contains privileged :

1/13/2021, 1:46 PM
Fwd: Fwd: FTCA FORM 95 NOTICE OF CLAIM PLUS SUMMONS...

2 of 4

weeeeee= Forwarded Message --------
Subject:Fwd: FTCA FORM 95 NOTICE OF CLAIM PLUS SUMMONS & COMPLAINT AND
AFFIDAVITS OF SERVICE
Date:Sat, 19 Jan 2019 15:04:48 -0500
From:RAHUL MANCHANDA ESQ. <rdm@manchanda-law.com>
Reply-To:rdm @manchanda-law.com
Organization: MANCHANDA LAW OFFICE PLLC
To:TAX.MAIL@usdoj.gov

 

Tax Division

U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

RE: FTCA FORM 95 NOTICE OF CLAIM PLUS SUMMONS & COMPLAINT AND AFFIDAVITS OF
SERVICE

Please see the below and the attached.

Kind regards,

Rahul D. Manchanda, Esq.

Manchanda Law Office PLLC

3@ Wall Street, 8th Floor

Suite 8207

New York, NY 10005

Tel: (212) 968-8600

Mob: (646) 645-9993

Fax: (212) 968-8601

Toll Free 24 Hour Hotline: (855) 207-7660

web: www.manchanda-law.com/MT Rahul.html

Ranked amongst Top Attorneys in the United States by Newsweek Magazine in 2012 and 2013.
Martindale Hubbell Client Champion Silver 2017 Award Winner.

Better Business Bureau Accredited Business A+ Rating.

Licensed New York State Real Estate Broker.

This electronic transmission is both personal and confidential, and contains privileged

1/13/2021, 1:46 PM
Fwd: Fwd: FTCA FORM 95 NOTICE OF CLAIM PLUS SUMMONS...

3 0f 4

Download our Immigration Law Firm Brochure at http: //manchanda-law.com/MLO%2@IMMIGRAT ION;

wonnoe-- Forwarded Message --------
Subject:FTCA FORM 95 NOTICE OF CLAIM PLUS SUMMONS & COMPLAINT AND AFFIDAVITS
OF SERVICE
Date:Sat, 19 Jan 2019 12:15:54 -0500
From:RAHUL MANCHANDA ESQ. <rdm@manchanda-law.com>
Reply-To:rdm@manchanda-law.com
Organization: MANCHANDA LAW OFFICE PLLC

CC:Civil.Feedback@usdoj.gov, ContractClaims@comptroller.nyc.gov

U.S. Department of Justice
Civil Division

950 Pennsylvania Avenue, N.W.
Washington, DC 20530-0001

Office of the New York City Comptroller
1 Centre Street, Room 1225
New York, NY 10007

RE: FTCA FORM 95 NOTICE OF CLAIM PLUS SUMMONS & COMPLAINT AND AFFIDAVITS OF
SERVICE

Hello US DOJ/IRS/NYC Department of Taxation & Finance:

Please see the attached FTCA FORM 95 NOTICE OF CLAIM PLUS SUMMONS & COMPLAINT AND
AFFIDAVITS OF SERVICE.

cc: NYC Office of the Comptroller

Kind regards,

Rahul D. Manchanda, Esq.

Manchanda Law Office PLLC

3@ Wall Street, 8th Floor

Suite 8207

New York, NY 10005

Tel: (212) 968-8600

Mob: (646) 645-0993

Fax: (212) 968-8601

Toll Free 24 Hour Hotline: (855) 267-7660

1/13/2021, 1:46 Ph
Fwd: Fwd: FTCA FORM 95 NOTICE OF CLAIM PLUS SUMMONS ...

web: www.manchanda-law.com/MT Rahul .html

Ranked amongst Top Attorneys in the United States by Newsweek Magazine in 2012 and 2013.
Martindale Hubbell Client Champion Silver 2017 Award Winner.

Better Business Bureau Accredited Business A+ Rating.

Licensed New York State Real Estate Broker.

This electronic transmission is both personal and confidential, and contains privileged

Download our Immigration Law Firm Brochure at http://manchanda-law.com/MLO%2QIMMIGRATION:

 

Make A Payment Online At https://secure. lawpay.com/pages/manchanda-law-office-pllc/opera’

 

 

 

 

 

 

 

 

-- Mttachments: —
FTCA FORM 95 NOTICE OF CLAIM.pdf 1.1 MB
SUMMONS AND COMPLAINT PLUS EXHIBITS. pdf 6.3 MB
AX LAWSUIT AFFIDAVITS or SERVICE cal Sit sm = an
ECLAIM RECEIPT AGAINST NYC DEPARTMENT OF FINANCE.pdf 180 KB

4 of 4 1/13/2021, 1:46 PM
 

-CLAIM FOR DAMAGE INSTRUCTIONS: Piease ‘ead carefully the instructions on the | FORM APPROVED
: reverse side and supply information requested on both sides of this | OMB NO. 1105-0008
INJURY, OR DEATH form. Use additional sheet(s) if necessary. See reverse side for

additional instructions.

 

 

 

1, Submit to Appropriate Federal Agency 2. Name, address of claimant, and claimant's personal representative if any,
{See instructions on reverse), Number, Street, City, State and Zip code
INTERNAL REVENUE SERVICE ("IRS") RAHUL MANCHANDA

30 WALL STREET, 8TH FLOOR
NEW YORK, NY 10005

 

3, TYPE GF EMPLOYMENT 4, DATE OF BIRTH 5. MARITAL STATUS 6. DATE AND DAY OF ACCIDENT 7, TIME (A.M. OR PLM
[]wmrary [X]omuan |41/02/1972 DIVORCED 10/18/2018 10/15/2017

 

 

 

 

 

8. BASIS OF CLAIM (State in detail Ihe known facts and circumstances attending the damage, injury, or death, identitying persons and property involved, the place of occurrence and
the cause thereof, Use additional pages if necessary)

SEE ATTAGHED SUMMONS & COMPLAINT LAWSUIT NYS SUPREME COURT CASE DOCKET NO 150320/2019

 

9, PROPERTY DAMAGE
NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number. Street, City, State, and Zip Code).

 

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(5ee instruchons on reverse side).

 

10. PERSONAL INJURYAWRONGFUL DEATH

 

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.

SEE ATTACHED SUMMONS & COMPLAINT LAWSUIT NYS SUPREME COURT CASE DOCKET NO 150320/2019

 

 

 

 

 

 

14 WITNESSES
NAME ADDRESS (Number, Street, City, State, and Zip Code)
12. (See instructions on reverse). AMOUNT OF CLAIM [in dollars)
j2a, PROPERTY DAMAGE i2b. PERSONAL INJURY 12c, WRONGFUL DEATH 12d. TOTAL (Failure to specify may cause
forfeiture of your mghts).
100,000,000 100,000,000

 

 

 

 

| CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

 

 

 

 

 

13a. SIGNATURE OF CLAIMANT (See instructions on reverse side), 13b. PHONE NUMBER OF PERSON SIGNING FORM |14. DATE OF SIGNATURE
Goat fee —_ 2129688600 01/19/2019
CIVIL. PENALTY FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS
The claimant is liable to the United States Government for a civil penalty of nol less than Fine. imprisonment. or both. (See 18 U.S.C. 287, 1001.)
$5,000 and not more than $10,000, plus 3 times the amount of damages sustained
by the Government, (See 34 U.S.C. 3729).

 

 

 

Authorized for Local Reproduction NSN 7540-00-634-4046 STANDARD FORM 95 (REV. 2/2007)
.. Previous Edition is not. Usable i PRESCRIBED 8¥ DEPT. OF JUSTICE
95-109 28 CFR 14.2
 

INSURANCE COVERAGE

 

In onder that subrogation claims may be adjudicated. itis essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

 

 

15, Do you carry accident Insurance? Cj Yes if yes, give name and address of insurance company (Number, Street, City, State, and dip Code) and policy number. {J No

 

16. Have you filed a claim with your insurance carrier in this instance, and if so, is it full coverage or deductible?

17, if deductible, state ammount.

[_]Yes [| No

 

 

18, If a clawn has been tiled with your carrier, what action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these facts).

 

19 De you carry public liability and property damage insurance? a} Yes If yes. give name and address of insurance carrier (Number, Street, City, State, and Zip Code), [J No |

 

INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the “appropriate Federal agency" whose
employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate

claim form.

Complete ail items - Insert the word NONE where applicable.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL
AGENGY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY

Failure te completely execute this form or to supply the requested material within
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is received by the appropriate agency, not when it is
mailed.

ff instruction is needed in completing this form, the agency listed in item #1 on the reverse
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Tile 28. Code of Federal Regulations. Part 14,
Many egencies have published supplementing regulations. if more than one agency 1s
involved, please state each agency.

The claim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority to act for the claimant. A claim presented by an agent or jegal representative
must be presented in the name of the claimant if the claim is signed by the agent or
legal representative, it must show the tile or legal capacity of the person signing and be
accompanied by evidence of his/her authority to present a Claim on behalf of the claimant
as agent, executor, administrator, parent, guardian or other representative.

if claimant intends to file for both personal injury and property damage. the amount for
each must be shown in item number 12 of this form.

DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
TWO YEARS AFTER THE CLAIM ACCRUES.

The amount claimed should be substantiated by competent evidence as follows

fa) In support of the claim for personal injury or death, the claimant should submit a
written report by the attending physician, showing the nature and extent of the injury, the
nature and extent of treatment. the degree of permanent disability, if any, the prognosis,
and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
hospital, or burial expenses actually incurred.

(b) In- support of claims for damage te property, which has been or can be economically
repaired, the claimant should submit al least two itemized signed statements or estimates
by reliable, disinterested concems, or, if payment has been made, the temized signed
receipts evidencing payment,

(c) In support of claims for damage to property which is not economically repairable, or if
the property is lost or destroyed, the claimant should submit statements as to the original
cost of the property, the date of purchase, and the value of the property, both before and
after the accident. Such statements should be by disinterested competent persons,
preferably reputable dealers or officials familiar with the type of property damaged, or by
two or more competitive bidders, and should be certified as being just and correct.

{d) Failure to specify a sum certain will render your claim invalid and may result in
forfeiture of your rights.

 

PRIVACY ACT NOTICE

This Notice is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e)(3), and
concerns the information requested in the letter to which this Notice is attached,
A. Authonty’ The requested information is solicited pursuant to one or more of the
following: 5 U.S.C, 301. 28 U.S.C, 501 et seq., 28 U.S.C, 2671 et seq., 28 C.F.R,
Part 14.

 

BL Principal Purpose’ The information requesied is to be used in evaluating claims.

C. Routine Use: See the Notices of Systems of Records for the agency to whom you are
submitting this form far this information.

D. Effect of Fadure to Respond Disclosure is voluntary. However, failure to supply the
requested information of to execute the form may render your cairn “invalid.”

 

PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information ts estimated to average 6 hours per
response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
infermation. Send comments regarding this burden estate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S, Department of Justice, Washington, DC 20530 or to the Office of Management and Budget. Do not mad completed

form(s) to these addresses

 

STANDARD FORM 95 REV. (2/2007) BACK

 
 

———

 

Undisputed Legal inc.

590 Madison Ave 21st floor

New York, NY 10022

Manchanda Law Office, PLLC.

Rahul D, Manchanda, Esa,

30 Wal! St SUHTE # 8207 / 8TH FLOOR

New York, NY 70005

INVOICE: 2977468
fssued: Jan 14, 2019

 

PAY TO:

Undisputed Legal inc.
§90 Madison Ave 21st floor
New York, NY 10022 _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case. 150320/2019 Plaintiff / Petitioner: RAHUL MANCHANDA
Job: 2977468 Defendant /Respondent: INTERNAL REVENUE BERVICE, NYC DEPARTMENT OF FINANCE, TAMMY LU,
JACOB AVYAD

item Description Cost | Quantity Total
ROUTINE NYC DEPARTMENT OF FINANCE $100.00 1 $100,00
Payment Description Armount Paid
jan t4, 2019 ($100.00)
Thanks for your business. Please pay the "Balance Due" within 10 days. Total; $300.00

Amount Paid: ($100.00)
Balance Due: $0.00

 

 

Undisputed Legaling. + 590 Madison Ave 2tst floor

Call: 292-203-8001 + Email: info@undisputediegal.com -

 

 

New York, N¥ 10022

Visit: undisputediegal corn
 

 

SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK

 

Plaintiff / Petitioner: AFFIDAVIT OF SERVICE
RAHUL MANCHANDA Index No:
Defendant / Respondent: 150320/2019

INTERNAL REVENUE SERVICE, NYC DEPARTMENT OF FINANCE,
TAMMY LU, JACOB AYAD

 

The undersigned being duly sworn, deposes and says; deponent is not a party oo is over 18 years of age and located at 590 Madison
Ave 21st floor, New York, NY 10027. That on Thu, Jan 17 2019 AT 03:29 PM AT 66 JO N STREET ROOM # 104, NEW YORK, NY 76038
deponent served the within SUMMONS, COMPLAINT, EXHIBITS on NYC DEPARTMENT OF FINANCE

 

 

 

[=] Individual: by delivering a true copy of each to said defendant, personally, deponent knew the person so served to be the person
dascribed as said defendant therein.

[X] Corporation: NYC OEPARTMENT OF FINANCE a defendant, therein named, by delivering a tue copy of each to LESLIE HILL
personally, deponent knew said corporation so served to be the corporation described, and knew said individual to be person
authorized to accept thereof,

[| Sultable Person: by delivering thereat, a true copy of each to a person of suitable age and discretion.

C} Affixing to Door: by affixing a true copy of each to the door therenf, deponent was unable with due diligence to find defendant, or
a person of suitable age or discretion thereat, having called thereon; at

[—] Mailing: Deponent aiso enctosed a copy of same, in a postpaid sealed wrapper property addressed to said defendant at defendant's
last known address, _ and depositing said wrapper in a ppst office, official depository under the exclusive care
and custody of the United States Post Office, department, with New York State. Mailed on

[| Non-Service: |

Military Service: | asked the person spoken to whether defendant was in active military service of the United States or of NY, in any
capacity whatever and received a negative reply. Defendant wore ordinary civiliah clothes and no military uniform. The source of my
information and the ground of my belief are the conversations and observatigns above narrated. Upon information and belief |
have that the defendant js not in the military service of NY, or of the United States as that term is defined in either the State or in the
Federal statutes. y

Additional Comments:
1) Successful Atternpt: Jan 17, 2019, 3:29 pm EST at Company: 66 JOHN STREET ROOM # 104, NEW YORK, NY 10038 received by LESLIE HILL.

 

 

 

Deseription:

Age: 60 Ethnicity: African American Gender. Male Weight: 780
Height; 510" Hain Gray Eyes: Relationship:

Other

 

‘ worm to be aos
ANTE “SS Jan 16 BEE
CN oe i ts.
sie Gorman ublic att

 

 

 
Undisputed Legal Inc.
590 Madison Ave 21st floor

New York, NY 10022

Manchanda Law Office, PLLC.
Rahul BD. Manchanda, Esq.
30 Wall St SUITE # 8207 / STH FLOOR

New York, NY 10005

INVOICE: 2977470
Issued: Jan 14, 2019

 

 

PAY TO:

Undisputed Legal Inc.
590 Madison Ave 21st ficor
New York, NY 10022

 

 

Case: 150320/2019

Plaintiff (Petitioner: RAHUL MANCHANDA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

job: 2977470 Defendant /Respondent: (INTERNAL REVENUE SERVICE, NYC DEPARTMENT OF FINANCE, TAMMY LU,
JACOB AYAD

trem Description Cost | Quantity Total
routine TAMMY LU [EMPLOYEE AT NYC DEPT OF FINANCE) $50.00 1 $50.00
Payment Gescription Amount Paid
jan 14, 2019 ($50.00)
Thanks for your business. Please pay the “Balance Due" within 10 days. Total: $50.00
Amount Paid: ($50.00)

BalanceDue: $0.00

 

 

 

Undisputed Legal Inc. + 590 Madison Ave 21st floor, New York, N¥ 10922

Cali! 212-203-8061 + Email: info@undisputediegal.com + Misit: undis putediegal.com

 

 

 

 

 
 

 

Plaintiff / Petitioner:
RAHUL MANCHANDA
Defendant / Respondent:

INTERNAL REVENUE SERVICE, NYC DEPARTMENT OF FINANCE,
TAMMY LU, JACOB AYAD

AFFIDAVIT OF SERVICE

index No:

SUPREME CQUAT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK
150320/2019
|
|

 

The undersigned being duly sworn, deposes and says; deponent is not a party ser is over 18 years of age and located at 590 Madison
Ave 21st floor, New York, NY 10022. That on Thu, Jan 17 2019 AT 03:26 PM AT 66 JOHN STREET ROOM # 104, NEW YORK, NY 10038
deponent served the within SUMMONS, COMPLAINT, EXHIBITS on TAMMY LU (EMPLOYEE AT NYC DEPT OF FINANCE)

 

 

Individual: by delivering a true copy of each to said defendant, personally; deponent knew the persen so served to he the person
described as said defendant therein.

Corporation: a defendant, therein named, by delivering a true copy of each to
personally, deponent knew Said corporation so served to be the corporation described, and knew said individual to be
thereof,

Suitable Person: by delivering thereat, a true copy of each to LESLIE HILL a person of suitable age and discretion.

 

 

Affixing to Doar: by affixing a true copy of each to the door thereof, deponent was unable with due diligence to find defendant, or
a person of suitable age or discretion thereat, having called thereon; at

|
Mailing: Deponent also enclosed a copy of sarne, in a postpaid sealed winappsctiee addressed to said defendant at defendant's

last known address, , and depositing said wrapper in a post office, official depository under the exciusive care
and custody of the United States Post Office, department, with New York State. Mailed on

Non-Service:

BHO O OW UO

Military Service: | asked the person spoken to whether defendant was in active military service of the United States or of NY, in any
capacity whatever and received a negative reply. Defendant wore ordinary civiliah clothes and no military uniform. The source of my
information and the ground of my belief are the conversations and observatigns above narrated. Upon information and belief |
have that the defendant is notin the military service of NY, or of the United Sgates as that term is defined in either the State or in the
Federal statutes. i

Additional Comments:
1) Successful Attempt: Jan 17, 2019, 3:26 pr EST at Company: 66 JOHN STREET ROOM# 104, NEW YORK, NY 10038 received by LESLIE HILL,
t

 

 

Description.

Age: 60 Ethnicity: African American nder Male Weight: 180

Height: S10" «(Main Gray Eyes: Relationship:

Other i ee

 

 

 

Michael Gorman
1381333

 

|
|
 

AFFIDAVIT OF SERVICE BY MAIL

 

SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK CASE NO: 150320/2019
Pigintiff / Petitioner: RAHUL MANCHANDA

VS.
Defendant / Respondent: INTERNAL REVENUE SERVICE, NYC DEPARTMENT OF FINANCE, TAMMY LU, JACOB AYAD

 

I Nasim Dehghani being duly sworn deposes and says: that deponent is nota party to this action, is over 18 years of age and
resides inthe state of NY.

 

That on Thu, Jan 17 2019 deponent served the within:
SUMMONS, COMPLAINT, EXHIBITS on TAMMY LU (EMPLOYEE AT NYC DEPT OF FINANCE) at the address 66 JOHN STREET
ROOM # 104, NEW YORK, NY 10038 by enclosing a copy of same in a postpai wrapped properly addressed to the above
recipient at and deposited said wrapper in (a post office) official depository under exclusive care and custody of the United States
Postal Services within NY. State, Mailed on 01/1 7/2015 Via:

 

First Class Mali Envelope marked "Personal and Confidential".
icheck ali that apply}

LC }riRsT CLASS MAILING
[_IceRTIFIED MAILING
[RETURN RECEIPT REQUESTED
(_JOVERNIGHT MAILING

..and by certified mail marked "Personal and Confidential".

The Certified Mail Receipt Number (if applicable) is as follows:

 

 

  
 
   
 

pecan eens

BRIAN B RICKS oo JAN t 8 2019
WOTARY PUBLIC STATE OF NEW YORK Nasint Dehghani
Wo. 01RIG383781
Oualfied in New York County |
My Commission Expires
November 26, 2022 t

No.
Qualified in
Commission Expires:

 

UNDISPUTED LEGAL, INC., 590 MADISON AVENUE, 21ST FLOR, NEW YORK, NEW YORK, 10022
|
|

 
Undisputed Legal Inc.
590 Madison Ave 21st floor

New York, NY 10022

Manchanda Law Office, PLLC.
Rahul ®. Manchanda, Esq.
30 Wall St SUITE # 8207 / 8TH FLOOR

New York, NY 10005

INVOICE: 2977471
issued: jan 7, 2019

 

 

PAY TO:

Undisputed Legal Inc.
590 Madison Ave 21st floor
New York, NY 10022

 

 

 

Case: 150320/2019

Plaintiff / Petitioner: RAHUL MANCHANDA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

job: 2977471 Defendant / Respondent: iNTERNAL REVENUE SERVICE, NYC DEPARTMENT OF FINANCE, TAMMY LU,
JACOB AYAD
item Description Cost | Quantity Total
ROUTINE JACOB AYAD (EMPLOYEE AT NYC DEPT OF FINANCE) $50.00 1 $50.00
{
Payrnent Description Amount Paid
Jan 14, 2019 ($50.00)
Thanks for your business. Please pay the “Balance Due" within 10 days. Total: $50.00

 

Amount Paid: ($50.00)
BalanceDue: $0.00

 

 

 

 

eX

 

Cali: 212-203-8001 «

Undisputed Legal inc. + 590 Madison Ave 21st Fomaee York, NY 10522

 

Email: info@undisputediegal.com + Visit: undisputediegal.com
|

'
|
|
|
}
SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK

 

Plaintiff / Petitioner: AFFIDAVIT OF SERVICE
RAHUL MANCHANDA index No:
Defendant / Respondent. 150320/2019

INTERAAL REVENUE SERVICE, NYC DEPARTMENT OF FINANCE,
TAMMY LU, JACOB AYAD

 

The undersigned being duly sworn, deposes and says; deponent is not a party hereif, is over 18 years of age and located at 590 Madison
Ave 21st floor, New York, NY 10022. That on Thu, Jan 17 2019 AT 03:25 PM AT 66 JOHN STREET ROOM # 104, NEW YORK, ny 10038
deponent served the within SUMMONS, COMPLAINT, EXHIBITS on JACOB AYAD (EMPLOYEE AT NYC DEPT OF FINANCE)

 

 

individual: by delivering a true copy of each to said defendant, personally; deponent knew the person so served to be the person

described as said defendant therein.

Corporation: a defendant, therein named, by delivering a true copy of each to

personally, deponent knew said corporation so served to be the corporation described, and knew Said individual to be
thereat.

Suitable Person: by delivering thereat, a true copy of each to LESLIE HILL a pepson of suitable age and discretion.

 

Affixing to Door: by affixing a true copy of each to the door thereof, deponerit was unable with due diligence to find defendant or
a person of suitable age or discretion thereat, tiaving called thereon; at |

Mailing: Deponent also enclosed a copy of same, in a postpaid seaied meron econ addressed to said defendant at defendant's
last known address, , and depositing said wrapper in a ppst office, official depository under the exclusive care
and custody of the United States Post Office, department, with New York State. Mailed on

Non-Service:

BO O OB OU

Military Service: | asked the person spoken to whether defendant was in active military service of the United States ar of NY, In any
capacity whatever and received a negative reply. Defendant wore ordinary civilian clothes and no milltory uniform. The source of my
information and the ground of my belief are the conversations and observations above narrated. Upon information and belief i
have that the defendant is not in the military service of NY, or of the United slotes as that term is defined in either the State or in the
Federal statutes.

Additional Comments:
1) Successful Attempt: Jan 17, 2019, 3:25 pm EST at Company: 66 JOHN STREET ROOM # 104, NEW YORK, NY 10038 received by LESLIE
HILL. l

 

 

Description:

Age: 60 Ethnicity: African American Leet Male Weight: 185
Height: 5'10° Hair. Gray Eyes; Relationship:

Other

 

JAN

 

Michael Gorman
1381333

 

 

 

 
 

 

AFFIDAVIT OF SERVICE BY MAIL

 

SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK
Plaintiff / Petitioner; RAHUL MANCHANDA

VS.

Defendant / Respondent INTERNAL REVENUE SERVICE, NYC DEPARTMENT 0}

CASE NO: 150320/2019

F FINANCE, TAMMY LU, JACOB AYAD

| Nasim Dehghani being duly sworn deposes and says: that deponent is nota party to this action, is over 18 years of age and

resides in the state of NY.

That on Thu, jan 17 2019 deponent served the within:
SUMMONS, COMPLAINT, EXHIBITS on JACOB AYAD (EMPLOYEE AT NYC DEPT
ROOM # 104, NEW YORK, NY 10038 by enclosing a copy of same in a postpaid

f OF FINANCE) at the address 66 JOHN STREET
wrapped properly addressed to the above

 

recipient at and deposited said wrapper in (a post office) official depository ung

der exclusive care and custody of the United States

Postal Services within NY, State, Mailed on. 01/17/2019 via:

First Class Mail Envelope marked "Personal and Confidential".

(check all that apply)

[iC Jpirst CLASS MAILING
[_JcERTIFIED MAILING

[Jee TURN RECEIPT REQUESTED
(Jove RNIGHT MAILING

..and by certified mail marked “Personal and Confidential”.

The Certified Mait Receipt Number (if applicable) is as foliows:

 

{ ). {

 

 

NTT OS

Sworn tome on the

 
 
 
  

      
 

OF NEW YORK Nasim

pehghani

 

    

 

Wo. 01RI6383781
vais iE Qualified in New York County
Qualified in ! ‘ee My Commission Expires
Commission Expires: Novenniver 26, 2022

1
|
|

 

UNDISPUTED LEGAL, INC., 590 MADISON AVENUE, 215T FLOOR, NEW YORK, NEW YORK, 10022

|

\
i
|
|
|
|

 
TOMPLAINT ABOUT HOLTSVILLE OFFER IN COMP RUD Ioe Us...

1of2

Subject: COMPLAINT ABOUT HOLTSVILLE OFFER IN COMPROMISE UNIT & IRS OFFICES IN KANSAS
CITY MO AND PHLADELPHIA PA

From: “Rahul Manchanda, Esq.” <rdm@manchanda-law.com>

Date: 6/4/2020, 12:26 PM

To: Complaints @tigta.treas.gov

CC: rdm@manchanda-law.com

Hon Secretary of the U.S. Treasury Steve Mauchin
Department of the Treasury/Internal Revenue Service
1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Treasury inspector General for Tax Administration
Hotline

P.O. Box 589

Ben Franklin Station

Washington, DC 20044-0589

RE: COMPLAINT ABOUT HOLTSVILLE OFFER IN COMPROMISE UNIT & IRS OFFICES IN KANSAS
CITY MO AND PHLADELPHIA PA

As per the attached, | am getting harassed and played tennis with, by and between the IRS Offer
in Compromise Unit by “J. Patton - Employee No 018214" and "Ms. Fusci - Process Examiner
Manager" of the IRS, Centralized OIC Unit, PO Box 9011, Stop 682, Holtsville NY 11742 who
issued me an Offer in Compromise pending case index no 1001573550 since September 13, 2019,
who are by and large ignoring and not communicating regarding my pending OIC, even when the
IRS Tonya Williams-Wallace, Operations Manager, AM OPs 1 is violating this pending OIC by
sending me various harassing collections letters as recently as March 5, 2020 from IRS Offices

located at Stop 6525 (AM CIS), Kansas City MO 64999-0025 and/or 2970 Market Street,
Philadelphia PA 19104, for my social security numbe

  
 

When one calls these idiots (OIC Unit is 844-805-4980 and Kansas City MO IRS number is
800-829-0922) one is left holding all day, until someone picks up phone and then has no idea
what to do, or say, about your case and matters.

Hence the complaint to your office to investigate and advise.

Please urgently advise (1) if my OIC is still pending or not, and (2) what my current owed
aggregate tax bill is.

Kind regards,

Rahul D. Manchanda, Esq.
Manchanda Law Office PLLC
3@ Wall Street, 8th Floor

1/13/2021, 1:47 PB
COMPLAINT ABOUT HOLTSVILLE OFFER IN COMPROMISE UN...

Suite 8207

New York, NY 10005

Tel: (212) 968-8600

Mob: (646) 645-9993

Fax: (212) 968-8601

Toll Free 24 Hour Hotline: (855) 207-7660
e-mail: rdm@manchanda-law,com

web: http: //manchanda-law.com/attorney-profiles/

Ranked amongst Top Attorneys in the United States by Newsweek Magazine in 2012 and 2013.
Martindale Hubbell Client Champion Silver 2017 Award Winner.

Better Business Bureau Accredited Business A+ Rating.

Association of American Trial Lawyers Top 10@ In New York State.

U.S. News and World Report Listed Lawyer.

Licensed New York State Real Estate Broker.

CLIENT TESTIMONIALS: http://manchanda-law.com/testimonials/

This electronic transmission is both personal and confidential, and contains privileged

Make A Payment Online At https: //secure. lawpay.com/pages/manchanda-law-office-pllc/opera:

seas Attach ments: cesses = i ils ———— a

 

 

 

CONFUSING IRS CORRESPONDENCE DEMANDING 2019 TAXES DUE ALONG 1.1 MB
WITH PENDING OIC LETTER. pdf

2 of 2 1/13/2021, 1:47 PM
nent of the Treasury ie pate of this Letter: SEP 13 2019
“Internal Revenue Service ie Person to Contact:
centralized OIC Mr. J. Patton e cn
po hak BOLIC StON ees SP Employee #:0182197377 —
Holteville, NY 11742 Phone ; (844) 805-4980

08: O0am- 08: OOpm Mon-Fri

Taxpayer ID#:***-** -3453
Offer Number : 1001573550
RAHUL D MANCHANDA
1 WEST END AVENUE, APT 14B
NEW YORK, NY 10623

bear Rahul D Manchnanda,

We received your offer in Compromise. You will be contacted
by 01/21/2020. : oe

Please remember to continue to make your estimated tax
payments for each quarter 45 they become due. If you do not
cont inue to make your estimated tax payments, your offer may be

- returned without any further consideration.

  

While investigating your offer, we will determine whether a
notice of federal tax lien should be filed in order to protect
the government 's interests, If we determine to file a notice of

federal tax lien we will provide you with notification within
five days of the filing. You will have the opportunity to
request a hearing with Appeals at which you may propose |

alternative methods for protecting the government 'S interest.

If you have any questions, please contact the person whose
name and telephone number are shown in the upper right hand
corner of this letter.

    

(M
Proc

 

   

Enclosure: —
Publication 594

Publication 1
Copy of this letter

SB Letter Combination (3-2017)
oi) IRS Dessinees of Ses of the Yooauny
internal Rewenwe

Step 6525 tam CIS)
Keanses City 80 69999-8025

007977 .900121.5270426.248794 2 AB 0.419 1027
fig hgueg AMPA pyanted hy Agaff gh AfUfcage EAE EAfog] og fotpote fy hall
RAHUL DEV A
30 WALL ST FL &
HEW YORK SY 10005-2205

 

092977

CUT OUT AMD RETURN THE ¥VOUCHER AT THE BOTTOM OF THIS PAGE IF YOU ARE MAKING A PAYMENT,
EVEN IF YOU ALSO HAVE AN INQUIRY.

 

The IRS address must appear in the window. Use for payments
09450776727 Letter Number: LTROO86C
BODCD-SB Letter Date : 2020-83-05

Tax Period + 200912

  

RAHUL DEV MANCHANDA

___ INTERNAL REVENUE SERVICE 30 WALL ST FL 6
Step 6525 Seat crs) NEW YORK WY 10005-2205

Kenses Caty ~ 66999-0025
LMeetdcblehtelbtlecddbhalted

114586453 SN MANC 30 0 BO0%L2 &b70 OOooDoGOOND

 
RAHUL DEV MANCHANDA

30 WALL ST FL 8
NEW YORK NY 10005-2205

account, call us at the toll-free number in this letter, and we will

ee

ae + te

0930776727

aa LTR: 860
200912 30

R

000015356

send you a detailed computation.

«* Filing and/or Paving Late ~- IRC Section 6651 #*

We assess a 5% monthly penalty fer filing your return late and a 1/f2x

monthly penalty for not paying the tax you owe by the due date. When
both penalties apply for the same month,

the amount of the penalty for

filing late for that month is reduced by the amount of the penalty for
paying late tor that month.

The faslere-to-tile or. dada ona heir pay penalty may not ceiiheiss atiabiens Si
you've shown that the failure is due to reasonable cause and not
willful neglect. —

We base the monthly penalty for filing late on the tax required to be
shown om the return thet you didn't pay by the original return, due
date, without regard to Sr RanaRNe

We base the monthly penalty hier pa late on the net sinned “nan alk

the beginning of each penalty month following the payment cue date
for that tax.

We charge the penalties for each month or part of a month the return
or payment is A aRes however. neither penalty can oe more nena” an

total.

Income tax returns are subject to a minimum late filing penalty when

filed mere than 60 days after the return due date, including

extensions. The minimum penalty

See

the tax required “to be Shown

  

| didn't pay on”

time, or a specific dollar amount that is adjusted annually for

inflation.

-

$550
$210
e205
$135
#100

for
for
for
for

for

The epecific dollar amounts are:

returns
returns
returns
returns
returns

due
due

due.

due
due

The penaity for paying

time.

The

due date

for

on or after 1/1/2020

between 1/1/2018 and 12/31/2019
between 1/1/2016 and 12/31/2017
between 1/1/2009 and 12/31/2015
before 1/1/2009

late applies even if you filed the return on
payment of the tax shown on the return

generally is the return due date, without regard to axtensions.. You
must pay increases in tax within 21 days of the date of our notice.
demanding payment (10 business same oR the amount in the notice is
$100,000 or more).

is the LESSER of | two amounts - Asn of

spartans mi
0930776727

0 LTR B86C 0
iowa 200912 30 R
" 00001536

RAHUL DEV MANCHANDA
30 WALL ST FL 8B
NEW YORK NY 10005-2205

account, call us at the toll-free number in this letter, and we will
send yow a detailed computation.

**% Filing and/or Paying Late -~ IRC Section 6651 #*

We assess a 5% monthly penalty for filing your return late and @ 1/2n
monthly penalty for not paying the tax you owe by the due date. When
both penalties apply for the same month, the amount of the penalty for

filing late for that month is reduced by the amount of the penalty for
paying late for that month.

The failure-to-file or failure-to-pay penaity may not apply where
you've shown that the failure is due to reasonable cause and not
willful neglect.

We base the monthly penalty for filing late on the tax required te be
shown on the return that you didn't pay by the original return due
date, without regard to extensions.

we base the monthly penalty for paying late on the net unpaid tax at

the beginning of each penalty month following the payment due date
for that tax.

We charge the penalties for each month or part of a month the return

or payment is late; however, neither penalty can be more than 26% in
total.

Income tax returns are subject to e minimum late filing penalty. when
filed more than 60 days efter the return due date, including.
extensions. The winimum penelty ais the LESSER of two amounts ~ 100% of
the tax required to be shown on the return that you didn't pay on
time, or a specific dollar amount that is adjusted annually for
inflation. The specific dollar amounts ares

  
  

~ $330 for returns due on or after 1/1/2020

$210 for returns due between 1/1/2018 and 12/31/2019
#205 for returns due between 1/1/2016 and 12/31/2017
$135 for returns due between 14/1/2009 and 12/51/2015
$100 for returns due before 1/1/2009

te ££ ¥ 4

The penalty for paying late applies. even if you filed the return on
time. The due date for payment of the tax shown on the return

generally is the return due date, without regard to extensions. You
must pay increases in tax within 21 deys of the date of our notice

demanding payment (10 business days if the amount in the motice is
#100,000 or more). ;
poagT?

B9S07TE727

«in 20 LTR B86C 0
200912 30 R
00001557

RAHUL DEV MANCHANDA
30 WALL ST FL 8
NEW YORK NY 10005-2205

if we issue a Notice of Intent te Levy and you doen't pay the balance

due within 10 days of the date of the notice, the penalty for paying
late increases to 1% per month.

For individuals who filed on time, the penalty decreases to 1/4% per

month while an approved installment agreement with the IRS is in
effect for payment of that tBx,

x% Interest «~~ IRC Section 6601 "®

we are required by law te charge interest when you do hot pay your
liability on time. Generally, we calculate interest from the due date
of your return Cregardiess of extensions) until you pay the amount you
owe in full, including accrued interest and any penaity charges.
Interest on some penalties accrues from the date we notify you of the
penaity until it is paid in full. Interest on other penalties, such as
failure to file a tax ceturn, starts from the due date or extended due
date of the return. interest rates are variable and may change
quarterly.

If you need forms, schedules, or publicaticns, you can obtain them by
visiting the IRS website at www.irs.gov or by calling toll-free at
BDO-TAX-FORM (800-829-5676).

If you have questions, call us at 800-829-0922.

tt you prefer, you can write to us at the address at the top of the
first page of this letter.

When you write, include a copy of this letter, and provide your —
telephone number and the hours we can reach you in the spaces below.

Telephone number ¢ 3 Hours

 

Keep a copy of this letter for your records.

Thank vou for your cooperation.

 
RAHUL DEV MANCHANDA

30 WALL ST FL 8
WEW YORK NY 10005-2205

Enclosures:
Envelope

o9s0776727

5, 20e0 LTR B86C 0
200912 30 R
06001558

Sincere@iy yours,

 

Tonya Williams-Welliace
Operations Manager, AM OPPs 1

 
RAHUL DEV MANCHANDA
50 WALL ST FL @
NEW YORK NY 10005-2205

To: Internal Revenues Service
2970 Market Street
Philadelphia, PA i910%

‘iia

09

50776727

LTR 86C 0

200912 30

R
00001559
ee

 

Department of the Treasury : es Date of thie Letter: “sep so

Internal Revenue Service | Person ta Contact :
Centralized OIC Mr. J. Patton -
PO Box 9011 Stop 682 Employee #: 0182147377
Holteville, NY 11742 Phone# : (844). 805-4980

0B: 0Gam-08:00pm Mon-Fri

Taxpayer ID#:#**- ee 8453

Offer Number: 1001573550
RAHUL D MANCHANDA

i WEST END AVENUE, APT 148
NEW YORK, NY 10023

pear Rahul D Manchanda,

We received your Offer in Compromise . You will be contacted
_ by 01/11/2020. son aaa

‘Please remember to continue to make your eat inated tax
payments for each quarter as they become due. If you do not

continue to make your estimated tax payments, your offer oo be
ns returned without any further ‘censideration.

While investigating your offer, we will determine whether a soteey

_motice of federal tax lien” ‘should be filed in order té protect —

- the government's interests. If we determine to file a notice of
federal tax lien we will ‘provide you with notification within

five days of the filing. You will have the opportunity to

request a hearing with Appeals at which you may propose

alternative methods for protecting the government's interest.

oe

If you have any questions, please contact the person whose
name and telephone number are shown in the upper right hand
corner of this tetter.

Sincerely,

 

= a ™ Process Examiner Panager

Be

   

Enclosure:
Publication 594
Publication 1.

Copy of this letter

SB Letter ‘Comb inat ion (3 -2017 )

 

 

 
Re: contact information

1of3

Subject: Re: contact information

From: MANCHANDA LAW OFFICE PLLC <info@manchanda-law.com>

Date: 6/7/2020, 5:26 PM

To: Risko Andrea TIGTA <Andrea.Risko@tigta.treas.gov>

CC: info@manchanda-law.com, marc@albaumcpa.com, Robert Androsiglio
<rob@monarchlawgroup.com>, "sarnaesq@aol.com" <sarnaesq@aol.com>, “Julio E. Portilla"
<jp@julioportillalaw.com>

BCC: Sylwia Manchanda <syllviem@gmail.com>

Andrea Risko

Special Agent

Treasury Inspector General for Tax Administration
1040 Waverly Avenue, Stop 901

Holtsville, New York 11742

Hello Special Agent Andrea Risko:

It was good to speak to you this past week regarding my recent
TIGTA complaints against the IRS and OIC Unit located in
Holtsville NY, Philadelphia PA and Kansas City MO.

I am also attaching copies of the NY Supreme Court lawsuit that I
filed last year which as we discussed resulted in Offer in
Compromise settlements finally approved for both NYC and NYS.

However the issue of my IRS tax liability from approximately 2007
to present is still unresolved and was due to lack of
jurisdiction by the NY Supreme Court.

Please let's avoid a new lawsuit in federal court (or a new FTCA
Form 95) by

(1) confirming if my current September 13, 2020 Offer in
Compromise is still pending and

(2) what dollar number the IRS can live with to settle my
outstanding tax debt.

We will provide you seven (7) days before we take additional
legal and equitable action, for a response thereto.

Also cc'ed is my CPA Marc Albaum, and my Of Counsel Robert
Androsiglio, Family Attorney Dominic Sarna, and Bankruptcy

Attorney Julio Portilla, who are all keenly and intimately aware

of the problems that we have faced with regards to the IRS and
its various OIC Unit(s).

1/13/2021, 1:48 PM
Re: contact information

Kind regards,

Rahul D. Manchanda, Esq.

Manchanda Law Office PLLC

3@ Wall Street, 8th Floor

Suite 8207

New York, NY 10005

Tel: (212) 968-8600

Mob: (646) 645-9993

Fax: (212) 968-8601

Toll Free 24 Hour Hotline: (855) 207-7660

web: http: //manchanda-law.com/attorney-profiles/

Ranked amongst Top Attorneys in the United States by Newsweek Magazine in 2012 and 2013.
Martindale Hubbell Client Champion Silver 2017 Award Winner.

Better Business Bureau Accredited Business A+ Rating.

Association of American Trial Lawyers Top 10@ In New York State.

U.S. News and World Report Listed Lawyer.

Licensed New York State Real Estate Broker.

CLIENT TESTIMONIALS: http://manchanda-law.com/testimonials/

This electronic transmission is both personal and confidential, and contains privileged

On 6/5/2020 3:40 PM, Risko Andrea TIGTA wrote:

Good afternoon,

As requested, | will call you back at 646-645-0993 at 4:00 pm today regarding the information provided by you
to our office. Thank you.

Regards,
Andrea

Andrea Risko

Special Agent

Treasury Inspector General for Tax Administration
1040 Waverly Avenue, Stop 901

Holtsville, NewYork 11742

 

 

 

 

 

FTCA FORM 95 NOTICE OF CLAIM. pdf 1.1 MB
TAX LAWSUIT AFFIDAVITS OF SERVICE.pdf 2.4 MB

2 of 3 1/13/2021, 1:48 PM
Re: contact information

SUMMONS AND COMPLAINT PLUS EXHIBITS.pdf 6.3 MB

3 of 3 1/13/2021, 1:48 PM
 

_ CLAIM FOR DAMAGE INSTRUCTIONS: Please read carefully the instructions on the | FORM APPROVED
? reverse side and supply information requested on both sides of this OMB NO. 1105-0008
INJ URY, OR DEATH form, Use additional sheet(s) if necessary. See reverse side for
additional instructions.

 

 

 

|. Submit to Appropriate Federal Agency 2. Name, address of claimant, and clairnant’s personal representative if any.
(See instructions on reverse). Number, Street, City, State and Zip code
INTERNAL REVENUE SERVICE ("IRS") RAHUL MANCHANDA

30 WALL STREET, 8TH FLOOR
NEW YORK, NY 10005

 

3, TYPE OF EMPLOYMENT 4, DATE OF BIRTH 6. MARITAL STATUS 6. DATE AND DAY OF ACCIDENT 7. TIME (A.M. OR PLM.)

[_]mitrary  [X] civiutan [44/02/1972 DIVORCED 10/15/2018 10/15/2017

8. BASIS OF CLAIM (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the place of occurrence and
the cause thereof, ise additional pages it necessary)

 

 

 

 

 

SEE ATTACHED SUMMONS & COMPLAINT LAWSUIT NYS SUPREME COURT CASE DOCKET NO 150320/2019

 

9 PROPERTY DAMAGE
NAME AND ADDRESS OF OVWNER, IF OTHER THAN CLAIMANT (Number. Streal, City, State, and Zip Code).

 

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See instructions on reverse side),

 

40 PERSONAL INJURYMWRONGFUL DEATH

 

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.

SEE ATTACHED SUMMONS & COMPLAINT LAWSUIT NYS SUPREME COURT CASE DOCKET NO 150320/2019

 

 

 

 

 

 

"1 WITNESSES
NAME ADDRESS (Number, Street, City, State, and Zip Code)
12. (See instructions on reverse). AMOUNT OF CLAIM (in dollars)
i2a. PROPERTY DAMAGE i2b, PERSONAL INJURY 126. WRONGFUL DEATH 42d. TOTAL (Failure to apecify may cause
forfeiture of your nights).
400,000,000 100,000,000

 

 

 

 

| CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO AGCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

 

 

 

 

\3a. SIGNATURE OF CLAIMANT (See instructions on reverse side), 13b. PHONE NUMBER OF PERSON SIGNING FORM /14. DATE OF SIGNATURE
Gout LW foe —_ 2129688600 01/19/2019
CIVIL PENALTY FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS
The claimant is liable ta the United States Government for a cil penalty of not less than Fine, imprisonment, or both. (See 18 U.S.C. 287, 10013
$5,000 aiid not more than $10,000, plus 3 times the amount of damages sustained
by the Government. (See 31 U.S.C. 3729).

 

 

Authorized for Local Reproduction NSN 7540-00-634-4046 STANDARD FORM 95 (REV. 2/2007)
Previous Edition is nol Usable... ve est. PRESCRIBED AY DEPT. OF JUSTICE
95-106 28 CFR 14,2

 
 

INSURANCE COVERAGE

 

in order that subrogation claims may be adjudicated, itis essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

 

15. Do you carry accident insurance? i Yes If yes, give name and address of insurance company (Number, Street, City, State, and 2ip Code) and policy number. C} No

 

16. Have you filed a claim with your insurance carrier in this instance, and if so, is it full coverage or deductible?

17. ¥ deductible, state amount

[| Yes [| No

 

 

18. a claim has been filed with your carrier, what action has your insurer taken of proposed to take with reference to your claim? (It is necessary that you ascertain these facts).

 

19. De you carry public lability and property damage insurance? [j Yes ff yes. give name and eddress of insurance carer (Number, Street, Cily, State, and Zip Code). ‘ee No

 

claim form.

ACLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY

Failure to completely execute this form or to supply the requested material within
iwo years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is received by the appropriate agency, not when it is
mailed,

if instruction is needed in completing this form, the agency listed in item #1 on the reverse
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Tithe 28. Code of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. ff more than one agency is
involved, please state each agency

The claim may be filled by @ duly authonzed agent or other legal representative, provided
evidence salistactory to the Government is submitted with the claim establishing express
authority to act for the claimant. A claim presented by an agent or legal representative
must be presented In the name of the claimant. If the claim is signed by the agent or
legai representatve, it must show the title or legal capacity of the person signing and be
accompanied by evidence of his/her authority to present a claim on behalf of the claimant
as agent, executor, administrator, parent, guardian or other representative,

if claimant intends to file for both personal injury and property damage. the amount for
each must be shown in item number 12 of this form,

INSTRUCTIONS

Claims presented under the Federal Tort Ciaims Act should be submitted directly to the “appropriate Federal agency" whose
employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate

Complete all items - Insert the word NONE where applicable.

DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
INJURY, GR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN

The amount claimed should be substantiated by competent evidence as follows:

(a) In support of the claim for personal injury or death, the claimant should submit a
written report by the attending physician, showing the nature and extent of the injury, the
nature and extent of treatment. the degree of permanent disability, if any, the prognosis,
and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
hospital, or burial expenses actually incurred,

(b) in support of clains for damage to property, which has been or can be economically
repaired, the daimant should submit al least two itemized signed statements or estimates
by reliable, disinterested concems, or, if payment has been made, the itemized signed
receipts evidencing payment.

(c} In support of claims for damage te property which is not economically repairable, or if
the property is lost or destroyed, the daimant should submit statements as to the anginal
cost of the property, the date of purchase, and the value of the property, both before and
after the accident. Such statements should be by disinterested competent persons,
preferably reputable dealers or officials famihar with the type of property damaged, or by
two of More competitive bidders, and should be certified as being just and correct.

(d) Failure to specify a sum certain will render your claim invalid and may result in
forfeiture of your rights,

 

This Notice is provided in accordance with the Privacy Act, § U.S.C. 5$2a(e)(3), and
concerns the information requested in the letter to which this Notice is attached.
A. Authority: The requested information is solicited pursuant to one or more of the
following: § 1J.S.0. 301, 28 U.S.C. 501 et seq., 26 U.S.C. 2671 et seq., 28 C.F.R
Part 14.

PRIVACY ACT NOTICE

 

B. Principal Purpose Tie information requested is to be used in evaluating claims.

C. Routine Use. See the Notices of Systems of Records for the agency to whom you are
submitting this form for this information

0. Effectof Faiure to Respond: Disclosure 1s voluntary. However, failure te supply the
tequested information of to execute the form may render your claim “invalid.”

 

form(s) to these addresses,

 

PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpose af the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per
response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget. Do not mai completed

 

 

STANDARD FORM 95 REV. (2/2007) BACK
FORMAL COMPLAINT AND REQUEST FOR INVESTIGATION A...

lof4

Subject: FORMAL COMPLAINT AND REQUEST FOR INVESTIGATION AGAINST HOLTSVILLE NY IRS
OIC EXAMINER "K.MCNAMARA"

From: "Rahul Manchanda, Esq." <rdm@manchanda-law.com>

Date: 7/27/2020, 9:40 PM

To: Complaints @tigta.treas.gov, 18442576922 @EFAXSEND.COM, Albaumcpa
<marc@albaumcpa.com>, Risko Andrea TIGTA <Andrea.Risko @tigta.treas.gov>,
opr.complaints@usdoj.goy, civil.rights@usdoj.gov, special. litigation@usdoj.gov, oig@usdoj.gov,
askdoj@usdoj.gov, 12026169881@efaxsend.com

CC: rdm@manchanda-law.com

Hon Secretary of the U.S. Treasury Steve Mnuchin
Department of the Treasury/Internal Revenue Service
1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Treasury Inspector General for Tax Administration
Hotline

P.O. Box 589

Ben Franklin Station

Washington, DC 20044-0589

RE: FORMAL COMPLAINT AND REQUEST FOR INVESTIGATION AGAINST HOLTSVILLE NY IRS OIC
EXAMINER "K.MCNAMARA"

This is a formal complaint and request for investigation against Holtsville NY IRS Offer in
Compromise Examiner “K. McNamara” whose coordinates are apparently Employee No
0182648300, Tel No (631) 977-6560, Internal Revenue Service, Centralized OIC, PO Box 9011,
Stop 682, Holtsville NY 11742, as per the attached.

This awful woman called me a few weeks ago, and she never called me back, even though | called
her back countless times to find out what she wanted.

Furthermore, my CPA Marc Albaum even called her, spoke to her once, faxed her a Power of
Attorney that she demanded as she requested for my OIC, and again, this woman refused to call
even him back, even once.

Weeks went by, and we all called her many more times.

This idiot woman then apparently sent a letter, to the wrong address, demanding that | pay
certain “estimated taxes” by TOMORROW, even when we got the letter TODAY, because she sent
it to the WRONG ADDRESS.

The level of stupidity, idiocy, misconduct, sloth, unethical behavior, waste, and fraud emanating

from this woman, “K McNamara,” is not only off the charts, but is part and parcel of the gross

1/13/2021, 1:49 PM
FORMAL COMPLAINT AND REQUEST FOR INVESTIGATION A...

misconduct that | have bitterly complained about for the past 10 years and in the below
complaints to TIGTA and other IRS and DOJ departments with an attached Federal Torts Claims
Act (“FTCA”) Form, which | have sued for, and for which | spoke with a Special Agent Andrea
Risko, another incompetent, also referred to in the attached and the below.

To that end, we demand:

(1) at minimum an extension on the arbitrary and capricious tomorrow 07/28/2020 deadline for
her stupid demands as per the attached letter since | have already completely paid my 2018 taxes
upon information and belief;

(2) we have filed an extension for 2019 taxes like everyone else on the planet due to CoronaVirus
and Race Riots;

(3) Have her actually CALL US BACK (either me, or my CPA Marc Albaum) so that we can actually
deal with her arbitrary, capricious and vexatious nonsensical requests, as per her letter.

Thank you.

cc: CPA Marc Albaum, K. McNamara (via fax), Special Agent Andrea Risko, U.S. Department of
Justice

Kind regards,

Rahul D. Manchanda, Esq.

Manchanda Law Office PLLC

3@ Wall Street, 8th Floor

Suite 8207

New York, NY 10005

Tel: (212) 968-8600

Mob: (646) 645-993

Fax: (212) 968-8601

Toll Free 24 Hour Hotline: (855) 207-7660
e-mail: rdm@manchanda-law.com

web: http://manchanda-law.com/attorney-profiles/

 

Ranked amongst Top Attorneys in the United States by Newsweek Magazine in 2012 and 2013.
Martindale Hubbell Client Champion Silver 2017 Award Winner.

Better Business Bureau Accredited Business A+ Rating.

Association of American Trial Lawyers Top 10@ In New York State.

U.S. News and World Report Listed Lawyer.

Licensed New York State Real Estate Broker.

2 of 4 1/13/2021, 1:49 PM
‘ORMAL COMPLAINT AND REQUEST FOR INVESTIGATION A...

3 of 4

This electronic transmission is both personal and confidential, and contains privileged .

On 6/4/2020 12:26 PM, Rahul Manchanda, Esq. wrote:

|
|
j
|

 

i

Hon Secretary of the U.S. Treasury Steve Mauchin
Department of the Treasury/internal Revenue Service
1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Treasury Inspector General for Tax Administration
Hotline

P.O. Box 589

Ben Franklin Station

Washington, DC 20044-0589

 

RE: COMPLAINT ABOUT HOLTSVILLE OFFER IN COMPROMISE UNIT & IRS OFFICES IN KANSAS
CITY MO AND PHLADELPHIA PA

As per the attached, i am getting harassed and played tennis with, by and between the IRS
Offer in Compromise Unit by "J. Patton - Employee No 018214" and "Ms. Fusci - Process
Examiner Manager" of the IRS, Centralized OIC Unit, PO Box 9011, Stop 682, Holtsville NY
11742 who issued me an Offer in Compromise pending case index no 1001573550 since
September 13, 2019, who are by and large ignoring and not communicating regarding my
pending OIC, even when the iRS Tonya Williams-Wallace, Operations Manager, AM OPs 1 is
violating this pending OIC by sending me various harassing collections letters as recently as
March 5, 2020 from IRS Offices located at Stop 6525 (AM CIS), Kansas City MO 64999-0025

pie 2970 Market Street, Philadelphia PA 19104, for my social security number

When one cails these idiots (OIC Unit is 844-805-4980 and Kansas City MO IRS number is

800-829-0922) one is left holding ail day, until someone picks up phone and then has no idea
what to do, or say, about your case and matters.

Hence the complaint to your office to investigate and advise.

Please urgently advise (1) if my OIC is still pending or not, and (2) what my current owed
aggregate tax bill is.

Kind regards,

Rahul D. Manchanda, Esq.
Manchanda Law Office PLLC
30 Wali Street, 8th Floor
Suite 8207

New York, NY 16@65

1/13/2021, 1:49 PM
FORMAL COMPLAINT AND REQUEST FOR INVESTIGATION A...

Tel: (212) 968-8600
Mob: (646) 645-9993
Fax: (212) 968-8601
Toll Free 24 Hour Hotline: (855) 207-7660

 

Ranked amongst Top Attorneys in the United States by Newsweek Magazine in 2012 and 2013
Martindale Hubbell Client Champion Silver 2017 Award Winner.

Better Business Bureau Accredited Business A+ Rating.

Association of American Trial Lawyers Top 10@ In New York State.

U.S. News and World Report Listed Lawyer.

Licensed New York State Real Estate Broker.

CLIENT TESTIMONIALS: http://manchanda-law.com/testimonials/

This electronic transmission is both personal and confidential, and contains privileged

Make A Payment Online At https://secure.lawpay.com/pages/manchanda-law-office-plic/oper

 

 

 

 

ho ~ Attachments: ares ee ee
HOLTSVILLE NY IRS OIC EXAMINER K MCNAMARA GROSS MISCONDUCT. pdf 917 KB
FTCA ACKNOWLEDGMENT pdf 311 KB
CPA MARC ALBAUM POWER OF ATTORNEY 2008-2020. pdf 1.3 MB
ae eS : Ares LINEds Sons, — ee —————————— ae = :

 

4of4 1/13/2021, 1:49 PM
Department of the Treasury Date of this Letter: 07/18/2020

Internal Revenue Service Person to Contact:
Centralized OIC Ms. K. McNamara

PO Box 9011 Stop 682 Employee #:0182648300
Holtsville, NY 11742 Phone#: (631)977-6560 EXT.

FPax#: (844) 257-6922
08:00am-03:4S5pm Mon-Fri
Taxpayer ID#:***-**-8453
Offer Number:1001573550

RAHUL D MANCHANDA

1 WEST END AVENUE APT 14B

NEW YORK, NY 10023

Dear Mr. Manchanda,

We are reviewing your Offer in Compromise, but before we can
complete our evaluation, we need the following information:

Per your 2018 return, there is a requirement for
estimated tax payments for tax year 2019. The amount that should
have been received is $3,196. At this time there have been no
estimated tax payments received. You must remit the full amount
of $3,196 or your offer will be returned.

As of this time there is no indication that estimated tax
payments have been received for tax year 2019. Based on the last
return filed you are required to remit $799 quarterly. Payments
were due 04/15/2020 and 06/15/220 for first and second quarter.
The amount of $1,598 is required for your account to be compliant
for 2020 estimated tax payments. Additional payments of $799 each
are due 09/15/2020 and 01/15/2021.

Your account must be in compliance for your offer to be
considered.

The information should be sent to the address shown above no
later than 07/28/2020. Please fax or mail photocopies of the requested
documents, not original documents. Include a copy of this letter
with your reply.

If you do not send the requested information by 07/28/2020,
your offer may be returned or rejected.

continued on next page
If you have any guestions, please contact the person whose
name and telephone number are shown in the upper right hand
corner of this letter.

Sincerely,

A J Menken

Ms. K, McNamara
Offer Examiner

Enclosure: Envelope
SB Letter 2844(AOIC) (4-2020)

 
 

Go
x

IRS;
! aus

NN
ad ays wh ’
Navan,

SAN

  

KS
‘A
Tz
G

=
: res Ss

4
y

iT om &e
. SN e4
— ey pest
He «ro
a2 goe<
= Oe
— Ara
29 Gye
—iz Zw Hy
ae A ny
=e aS AL,
= 8 ts
= 4 &
sw OF o*
ae ro Ae
7 98S
ss om ot
— one on
Sy ue x
= re
= mm Pa
=» Or
~—- @ Sig
aN bok
=e PR a
= WP os
= § Wigs
= fe od
=} ha
= tv o
oo my
“Z| fe

fe te

ww)

|

CEVGEL ELL
aoroFr

LLOG-ZPLLL AN ‘SIHASHOH
LLO6 XOg “O'd

 

 

diz

0S COO$

GazLGoeL

Soles SNUsASY |BUIOPL]

“TEI AQLS

LSOdCO3N

    
 

ocoz/0d/10

LASER

9

AERA -

ep OF egeice piven euch sagen oe

b

af
U.S. Department of Justice

Civil Division, Torts Branch
Federal Tort Claims Act Staff

 

 

Past Office Box 888
Benjamin Franklin Station
Washington, D.C. 2044

GKJ:HLSwann:hls
157-0-32-3

July 14, 2020

Mr. Rahul Dev Manchanda
Manchanda Law Office, PLLC
30 Wall Street, 8th Floor

Suite 8207

New York. NY 10005

Re: Administrative Tort Claim of Rahul Dev Manchanda

 

Dear Mr. Manchanda:

This is in response to your administrative tort claim dated June 10, 2020, which you
submitted to the Department of Justice (Department). The Department received the claim on
June 22, 2020.

Because your claim concerns an alleged tort involving the Internal Revenue Service
(IRS), I am forwarding the claim to that agency. All further communication on this matter
should be directed to the IRS at the address listed below.

Very truly yours,
Dhyue la On

HOPE L. SWANN
Paralegal Specialist
Civil Division, Torts Branch

ce: Ms. Mary Ellan Krcha
Claims Manager
Interna! Revenue Service
IRS Office of Chief Counsel
General Legal Services
CC:GLS:CLP
1111 Constitution Avenue, N.W.
Room 6404
Washington, D.C. 20224
on 2048 Power of Attorney pene AEGAN
deguatas and Declaration of Representative —

OVE 1G? rd oth eres aie

       
  

 

 

 

 

 

 

 

 

 

 

Plan number (f applicable)
MARC ALBAUM We ee
413 Grand ST, Package RM Tetophone No. 212-674-3849
NEW YORK, NY 19002 FaxNo. 607-397-2347
Check if to be Sant copies of notices Bnd communtoations |
Name and address
Check if to be sett coplee of Hotices end communtcalinna [ ]
Mame and addrass

 

Neme and address agen sisal ie nih
iNeta: IR3 tends notices and communications to only two mepresenialives.) Taiwphone No. Fax No.

 

 

 

to represent the iaxpayer before the iniamal Revenue and perform the following acts:
3 Acte authorized {you are required to compiote this line 3), Wilh the @xception of the acts descriped in tine Sb, i authorize my

 

 

Tex Form Number
(1640, #41, 720, atc.) Uf applicanie)

 

 

Income. 1 : “40,'94,42,13,'14,"
Income : 1040. 16.'97,18,19,20

4 Specific use not recorded on Centralizod Authorization File (CAF), I the power Ol aliomay te for w apacific uae nol Toconded oa CAF,
cnvnam tice this Dox. See Line 4. Sp ame Vee Not Recortedan GAFintnemenmtios..........,.,,,.,,..0,

Additional acts authorized. in additon to the & sted on line 3 stove, | authorize my represeniative(s) to periorm the Tollowing acla (aoe
instructions for ine tie for more inlormation): Access my IRS records via an intermedinte Service Provider,
[__] Authorize disclosure to third parties: Substitute or add representative(s), — [_] Sign » retun;

 

 

 

 

 

 
  

 

 
       
  

 

 

 

[—) other sets authortzod:

 

 

 
 

Fowm 2040 (Rev. 22020) RAHUL D MANCHANDA XXX-XX-XXXX Page 2
My (including

 

 

wadeebewe. = tee “= an wennsaneee. aces

& Retention/revocation of prior power(s) of attorney. The filing of this power of attomey automatically revokes all earlier power(s) of
attomey on file with the Internal Revenue Service for the same matters and years or periods covered by this document, Ifyou de not
Se eNO Ss ose isieeie es Pe Cin PEs ee eC]
YOU MUST ATTACH A COPY OF ANY POWER OF ATTORNEY YOU WANT TO REMAIN IN EFFECT.

7 engnanire of taxpayer. i tax matter concerns a year in which a joint retum was fled, each spouse must fle a separate power of attorney
sven 1 they are appointing the same representative(s). f signed by a corporate officer, partner, guardian, iax matters partner, partnership
representative (or designated individual, it applicable), executor, recelver, administrator, oF trustee on behalf of the taxpayer, | certify that | have
the legal authority to execute this form on behaif of the taxpayer.

» iF NOT COMPLETED, SIGNED, AND DATED, THE IRS WILL RETURN THIS POWER OF ATTORNEY TO THE TAXPAYER,

\ ele ee ee ae ee

 

Signature Titte (if applicabte)
RAHUL D MANCHANDA bide aces MAIR Ska Sleds cnth gas en ap icone sl iicam mie
Print name Print name of taxpayer from tine 1 if other than individual

 

 

     

Under peneities of perjury, by my signature below | declare thal:

* Tam not currently suspended or disbarred from practice, or ineligibie for practice, before the intemal Revenue Service; :

* Lam subject to regulations contained in Circular 230 (31 GFR, Subtitle A, Part 10), as amended, governing practice before the intemal Revenue Service:
* | am authorized to represent the taxpayer identified in Part | for the matter(s) specified there: and

* | am one of the following:

Attomey——a member in good standing of the bar of the highest court of the Jurisdiction shown below.

Certified Public Accountant-—a holder of an active license to practice as @ certified public accountant in the jurisdiction shown below.

Enrolled Agent—envolled as an agent by the iRS per tte requirements of Circular 230.

Officer—a bona fide officer of the taxpayer organization,

Family Member-a member of the taxpayer's immediate family (spouse, paren, child, grandparent, grandchild, siap-parent, step-chd, brother, or sister)
Enrolled Actuary—-enrolied as an actuary by the Joint Board for the Enrollment of Actuaries under 29 U.S.C. 1242 (the authority to practica

before the IRS is limited by section 10.3(d) of Circular 230),

orepared a aan Freperer—Aulhority practice before the IRS is limited. An unenvotled retum preparer may represent, provided the preparer (1)
prepared and signed the retum or claim for refund (or prepared i there ls no signature space on the form); (2) was eligible to sign the retum or

|

information.

i aa auident—recelves permission to represent taxpayers before the IRS by virtue of hismer status as a law, business, oF accounting
student working in en LITC or STCP. See instructions for Part tl for additional information and requirements.

r colle” Retirement Plan Agent—enrolled as a reticerent plen agent under the requirements of Circular 230 (the authority to practice before the
intemal Revenue Service is limited by section 10.3(e)).
» if THIS DECLARATION OF REPRESENTATIVE IS NOT COMPLETED, SIGNED, AND DATED, THE IRS WILL RETURN THE
POWER OF ATTORNEY. REPRESENTATIVES MUST SIGN IN THE ORDER LISTED IN PART |, LINE 2,

Note: For designations d-, enter your tle, position, or relationship to the taxpayer in the “Licensing jurisdiction” column.

 

Designation | Lcensing jurisdiction | ficense, certification,
insert above lecnebeaneay registration, or enrollment Signature Date
letter {a—r) (if applicable), number (if applicable).

b__|os0554 New York aN ks Pe Saree vf [2 }o

 

 

 

 

 

 

 

 

 

 

 

Form 2848 (Rev. 2.2028)
 

CLAIM FOR DAMAGE INSTRUCTIONS: Piease read carefully the instructions on the FORM APPROVED
; reverse side and supply information requested on both sides of this | OMB NO, 1105-0008
INJURY, OR DEATH form. Use additional sheet(s) if necessary. See reverse side for
additional instructions.

 

 

 

 

1, Submit to Appropriate Federal Agency: 2, Name. address of claimant, and claimant's personal representative if any.
(See instructions on reverse}. Number, Street, City, State and Zip code.
US TREASURYARS RAHUL MANCHANDA, ESQ
1500 Pennsylvania Avenue, NW 30 WALL STREET, 8TH FLOOR
Washington, D.C. 20220 NEW YORK NY 10005
3. TYPE OF EMPLOYMENT 4. BATE OF BIRTH 5. MARITAL STATUS 8, DATE AND DAY OF ACCIDENT 7. TIME (AM. OR PM.)
["] miuirary CIMIUAN 1 44/02/1972 MARRIED 09/13/2019

 

 

 

 

 

8. BASIS OF CLAIM (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the place of occurrence and
the cause thereof. Use additional pages if necessary).

SEE ATTACHED RECENT COMPLAINT SENT TO TIGTA, AS WELL AS DIALOGUE WITH SPECIAL AGENT ANDREA
RISKO OUT OF THE HOLTSVILLE NY OFFICE WHO WE ARE ALSO INCLUDING IN THIS COMPLAINT FOR DOING
NOTHING TO ASSIST US.

 

9 PROPERTY DAMAGE

 

NAME AND ADDRESS OF OWNER, if OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code}.

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED,
(See instructions on reverse side),

 

10, PERSONAL INJURYAVRONGFUL DEATH

 

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.

ACTUAL AND PUNITIVE DAMAGES OVER 10 YEARS DUE TO HEART ATTACK, HYPERTENSION, FINANCIAL CALAMITY,
STRESS BEYOND WILDEST IMAGINATION, PSYCHOLOGICAL DAMAGE, ORGAN DAMAGE, FAMILY PROBLEMS/
DIVORCE

 

 

 

 

 

 

11. WITNESSES
NAME ADDRESS (Number, Street, City, State, and Zip Code)
12. (See instructions on reverse), AMOUNT OF GLAIM (in dollars)
12a. PROPERTY DAMAGE 12b, PERSONAL INJURY tac, WRONGFUL DEATH 12d. TOTAL (Failure to spacity may cause
forfeiture of your rights).
100,000,000 100,000,000

 

 

 

 

| CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAEM.

 

 

 

 

 

 

ida, SIGNATURE®F CLAIMANT (See instructions on reverse side). 13b. PHONE NUMBER OF PERSON SIGNING FORM | 14. DATE OF SIGNATURE
fe P<
2129688600 06/10/2020
CiViL. PENALTY FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS

The claimant is fable to the United States Goverment for a civil penaity of not less than Fine, imprisonment, or both. (See 18 U.S.C. 287, 1004.)
$5,000 and not more than $10,000, plus 3 times the amount of damages sustained
by the Government. (See 31 U.S.C. 3729).
Authorized for Local Reproduction NSN 7640-00-634-4046 STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable PRESCRIBED BY DEPT, OF JUSTICE

95-109 28 CFR 14.2

 
 

INSURANCE COVERAGE

 

in order that subrogation ciaims may be adjudicated, jt is essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

 

15, Do you carry accident Insurance? [] Yes If yes, give name and address of insurance company (Number, Street, City,

State, and Zip Code) and policy number. [| No

 

16. Have you filed s claim with your insurance carrier in this instance, and if so, is it full coverage or deductible?

17. It deductible, state amount.

L | Yes ie No

 

 

18, if a ciaim has been filed with your camer, what action has your insurer taken or Proposed to take with reference to your claim? (It is necessary that you ascertain these facts),

 

18. De you carry public liability and property damage insurance? Ey Yes if yes,

give name and address of insurance carrier (Number, Street, City, State, and Zip Code), [_} Ne

 

INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the “appropriate Federal! agency" whose
employee(s) was involved in the incident. Hf the incident involves more than one claimant, each claimant should submit a separate

claim form.

Complete all items - insert the word NONE where applicable.

4 CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY

Failure to completely execute this form or to Supply the requested material within
two years from the date the claim accrued may render your claim invalid. A claim
1s deemed presented when it is received by the appropriate agency, not when it is
mailed.

if instruction is needed in completing this form, the agency listed in item #1 on the reverse
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Tille 28, Code of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. ff more than one agency is
involved, please state each agency.

The claim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the G wrent is sub d with the claim establishing express
authorty to act for the claimant. A claim presented by an agent or legal representative
must be presented in the name of the claimant. If the claim is signed by the agent or
legal representative, it must show the title or legal capacity of the person signing and be
accompanied by evidence of his/her authority to present a claim on behalf of the claimant
as agent, executor, administrator, pareni, guardian or other representative,

 

if claimant intends to file for both personal injury and property damage, the amount for
each must be shown in item number 12 of this form,

DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
TWO YEARS AFTER THE CLAIM ACCRUES.

The amount ciaimed should be substantiated by competent evidence as follows:

(a) In Support of the claim for personal injury or death, the claimant should submit a
written report by the attending physician, showing the nature and extent of the injury, the
nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
hospital, or burial expenses actually incurred,

(6) In support of clawns for damage to property, which has been or can be

repaired, the claimant should submit at least two itemized signed statements or estimates
by reliable, disinterested concems, or, if payment has been made. the itemized signed
receipts evidencing payment.

fc) In support of claims for damage to property which is not economically repairable, or if
the property is lost or destroyed, the claimant should submit staternents as to the original
cast of the property, the date of purchase, and the value of the Property, both before and
after the accident. Such statements should be by disinterested cornpetent persons,
preferably reputable dealers or officiais familiar with the type of property damaged, or by
two or more Competitive bidders. and should be certified as being just and coract

(od) Failure to specify a sum certain will render your claim invalid and may resuit in
forfeiture of your rights,

 

PRIVACY ACT NOTICE

This Notice is provided in accordance with the Privacy Act, § U.S.C. 552a(e)\(3), and
Concerns the information requested in the letter to which this Notice is attached.
A. Authority: The requested information is solicited pursuant to one or more of the
tollowing: 5 U.S.C. 304, 28 U.S.C. 501 et seq., 28 U.S.C, 2671 et seq., 28 C.F.R.
Part 14.

 

6. Principal Purpose; The information requested is to be used in evaluating claims.

C. Routine Use: See the Notices of Systerns of Records for the agency to whom you are
submitting this form for this information.

0. Effect of Failure fo Respond: Disclosure is voluntary. However, failure to supply the
requested information or to execute the farm may render your claim: “invalid.”

 

PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpose of the Paperwork Reduction Act,

fesponse, including the time for 1 ing instruct searching exist

44U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per
g data sources, gathering and maintaining the data needed, and completing and reviewing the collection of

information. Send comments regarding this burden estimate or any other aspect of this collection of information. including suggestions for reducing this burden, to the Director, Torts

Branch, Attention; Paperwork Reduction Staff, Civil Division, U.S,
form(s) to these addresses,

 

Department of Justice, Washington, DC 20830 or to the Office of Management and Budget. Do not mail completed

 

STANDARD FORM 95 REV. (2/2007) BACK

 
of 2

ee ee ee ee Se ee a ee. Bee ee ae PE Das

Subject: COMPLAINT ABOUT HOLTSVILLE OFFER IN COMPROMISE UNIT « IRS OPPICES IN
KANSAS CITY MO AND PHLADELPHIA PA

From: “Rahul Manchanda, Esq." <rdm@manchanda~law.com>

Date: 6/4/2020, 12:26 PM

To: Complaints@tigta.treas. gov

Cc: rdm@manchanda-law.com

Hon Secretary of the U.S. Treasury Steve Mnuchin
Department of the Treasury/internal Revenue Service
1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Treasury Inspector General for Tax Administration
Hotline

P.O. Bax 589

Ben Franklin Station

Washington, DC 20044-0589

 

As per the attached, | am getting harassed and played tennis with, by and between the IRS Offer
in Compromise Unit by "J. Patton - Employee No 018214" and "Ms. Fusci - Process Examiner
Manager" of the IRS, Centralized OIC Unit, PO Box 9011, Stop 682, Holtsville NY 11742 who
issued me an Offer in Compromise pending case index no 1001573550 since September 13, 2019,
who are by and large ignoring and not communicating regarding my pending OIC, even when the
IRS Tonya Williams-Wailace, Operations Manager, AM OPs 1 is violating this pending OIC by
sending me various harassing collections letters as recently as March 5, 2020 from IRS Offices
located at Stop 6525 (AM CIS), Kansas City MO 64999-0025 and/or 2970 Market Street,
Philadelphia PA 19104, for my social security numbe

When one calls these idiots (OIC Unit is 844-805-4980 and Kansas City MO IRS number is
800-829-0922) one is left holding all day, until someone picks up phone and then has no idea
what to do, or say, about your case and matters.

Hence the complaint to your office to investigate and advise.

Please urgently advise (1) if my OIC is still pending or not, and (2) what my current owed
aggregate tax bill is.

Kind regards,

Rahul D0, Manchanda, Esq.
Manchanda Law Office PLLC
36 Wall Street, 8th Floor
Suite 8207 -

New York, NY 16805

Tel: (212) 968-s6¢e

6/10/2020, 8:56 PM
eee ee eee ee ee ee Se SMe WN

Mob: (646) 645-9993
Fax: (212) 968-8601
Toll Free 24 Hour Hotline: (855) 207-7660

web: http: //manchanda-law.com/attorney-profiles/

Ranked amongst Top Attorneys in the United States by Newsweek Magazine in 2012 and 2013.
Martindale Hubbell Client Champion Silver 2017 Award Winner,

Better Business Bureau Accredited Business A+ Rating.

Association of American Trial Lawyers Top 100 In New York State.

U.S. News and World Report Listed Lawyer.

Licensed New York State Real Estate Broker.

CLIENT TESTIMONIALS: http://manchanda-law.com/testimonials/

This electronic transmission is both personal and confidential, and contains privileged :;

Make A Payment Online At nttps://secure. Lawpay . com/pages/manchanda-law-office-pllc/opera:

 

— Attachments:

 

CONFUSING IRS CORRESPONDENCE DEMANDING 2019 TAXES DUE ALONG WITH 1ii MB
PENDING OIC LETTER. pdf

of2 6/10/2020, 8:56 PM
From: *TIGTA OIT CRM PR Email CRM_PR_& mail@tigta.treas.gov
Subject: TRN-2006-0183 | Complaint Filed
Date: Jun 8, 2020 at 2:13:01 PM
To: MANCHANDA, RAHUL rdm@manchanda-law.com

Dear RAHUL MANCHANDA,

Thank you for the information you provided to the Treasury Inspector General for Tax Administration
(TIGTA). This office will review your complaint and evaluate it for appropriate action. TIGTA’s
responsibilities include the investigation of criminal impropriety within Federal tax administration and
serious misconduct by Internal Revenue Service (IRS) employees,

Please note that TIGTA is bound by Federal confidentiality statutes that limit the dissemination of
information regarding TIGTA’s law enforcement activities, including actions taken as a result of
complaints filed with TIGTA. To ensure compliance with applicable disclosure laws and

regulations, this office CANNOT respond to telephonic requests for status or other information
about your compiaint.

If you wish to have a copy of the information you submitted, you must file a written request pursuant to
the Freedom of information Act (FOIA). Please refer to the FOIA instructions found on TIGTA’s website
at http://www. ustreas.gov/tigta/important foia_mafrshtml. FOIA requests must be signed and submitted
by fax at (202) 622-3339, e-mail to FOIA. Reading Re @tigta.treas , of mail to the Treasury
Inspector General for Tax Administration, Office of Chief Counsel - Disclosure Branch, 1401 H Street,
N.W., Room 469, Washington, DC 20005.

 

“This is a system generated email, please do not reply directly to this email.
Central

 
1 tal the 7 ry

CP URS ieee ees
Stop 6826 (aM Crs) f
tentes City HO 64999-0625

OG2G77 PG0L21. 820086 28794 2 aw 439 Loar

Pgh prog HAP gael ED HAY ghag hot

RAMUL DEV MANCHANDA
SO WALL ST FU
MEW YORK MY 10005-2205

    

 

 

Cor GUT AND RETURN THE VOUCHER AT THE BaTTom oF THIS PAGE IF YOU ARE MAKING A PAYMENT,
EVEN TF YOU ALSO HAVE AN INQUIRY.

 

  

 

(he IRS eddress must appear in ‘the window.

 

   
  

ido Use for payments : ., aaa :
O8S0 776727 Letter Numbers LTROORES
BODCD- $B Letter Date 1 2020-03-05
Tax Period t 200912 3
INTERNAL REVENUE SeevIceE “30 WALL ST FL 8

 

Step 6525 (AM
Kare BO 4099960925
iden decks Measbvcvesl belt

   
  

 

NEW YORK NY 10005-2205

 

 
+ 9980776727

i> 1k ic. 8 =

200912 50 Oe
O00015 56

  

RAHUL DEV MANCHANDA
50 WALL ST FL 8
NEW YORK WY 10005-2205

a

one eee
co ; sae

account, call us at the teli-free Aumber in this letter, end we will
Send yo e detailed Computation,

   

** Filing and/or Paying

oe & 5 ae als 7] fe i : i )
We assess @ 5% monthly penalty for filing your return late and 9 1/2%
monthly penalty for not paying the tax you owe by the due date, When
both panwities apply for the same month, the amount of the penelt
 Filang late for thet month is reduced by the amount of the o
paying late for that month, ie

  
 

    

: : ye. Pak
the failure-to-file on. fadiur: ‘Y Penalty way not apply where .—
you've shown that tne failure is au tO Pr@ssonable cause and not
wiliful neglect, ui J ee ee ee ON oy

an mee Ee

   

 

We base the monthly penalty. for: filing. date on the tax peauired te
shown on the return that vou
date, without

   

: n't pey by the original return sue.

of adcn Benet ey nanee tel tia - .

   

:
cf
2

  

 

 

 

the beginning lowing the payment, due od
for that tax. 2 a

   

BGS OS. batts ey aed
th or part of a month the return » a
’ Penaity.can be more than 28% an

Fetus ane subject to, @ @indmum late filing penaityowhen

“than 60 days after the return due date, including
ni Pen ds the LESSER of twe ats

req | |

tine, br 8 hoacific dollar amount that is adjust OR Nee.
inflation. The speci fic dollar amounts arer - ge ewe?

We charge the penalties for each
or payment is late; however, —
total, 4 : : a ‘

   
 

     

2

 
  
    

income
Tiled

  
  
    
  

  
     
 
 
  
 
 

   
  

 
 
    
    
 

      

 

       

 

 

 

~ #330 for returns due on or after. 1/1/2920

~ $218 for returns due between 1/1/2018 and 12/41/2019 oe
e205 for returns. due Between 1/41/2016 and 12/51/2017 nA hs =
8135 for returns due between 1/1/2009 OM RASSL/AONB.: 2 Coe fo :

$100. fer returns due before 1/1/2009 _ Pa ee ae ee

The benalty for paying iete applies even a? vou filed the return on
time. The due date for payment of the tax shown on the return _ ae!
senerally is the return due date, Without regard to extensions. Yeu
must p igfeases in | : VS of the date of our notice.
demanding payment €10. bu Ne amount in the aetice is -
$100,000 or more}... ah an

ee 2

 

Ae So

 

     
 

 

     
0950776727

rr. 05, 2020 L¥® 8é6C a
as 20091230
| 00001536

RAHUL DEY HANCHANDA
SO WALL ST FL B
NEW YORK NY 10005-2205

account, call us at the toll-free number in this letter, and we will
send you a detailed computation.

** Filing and/or Paying Late wr IRC Section 6651 #«

We assess a 5% monthly penalty for filing your return late and a 1/2%
monthly penalty for not paying the tax you owe by the due dete. When
beth pensities apply for the Same month, the amount of the penalty for
filing late for that month is reduced by the amount of the penalty. for
Paying late for that month.

The fadlure-to-file or fodlure-to-pay penalty may net apply where

you've shown thet the failure is due to reasonable cause and not
Willful neglect, :

We base the monttiy penalty for fiding late on the tex required te be
shown on the return that vou didn't pay by the eriginal return due.
date, without regard te extensions.

We base the monthly beneity for peving late on the net unpaid tax at
the beginning of each Penelty month following the payment due date
for that tax. f

We charge the penalties for each month or part of @ month the return
or payment is inate; however, neither penalty can be wore then 26% in
total, : s -

Income tex returns ane subject to @ @inimum date filing penalty when

  
 

      

filed more than 60 days after the returcn due date, inc tds
extensions. - bern cam joo ‘ted s-the LESSER Of two empunts - LOB% of
the tax required to be shown on the retu nh that you didn't gay on

time, OF ® specific dollar amount thet is adjusted annually for
inflation. The specific dollar amounts are: me ai

- #330 for returns due on or after 1/1/2020

~ #210 for returns due between 17/1/2018 and 12/31/2019
- $205 for returns dua between 1/1/2016 and 12/31/2017
* $138 for returns due betw, 1/1/2009 and 12/31/2015
~ 189 for returns gue before L/1/7 9

The pen@lty for paying late applies even if you filed the return on
time. The due date for payment of the tax Shown on the return
generally is the return due date, without regard to extensions. You
must pay increases in tex. within 2h days of the date of our notice
demanding payment (10 business days if the amount in the notice is

=

 
  
  

 

     

kt
 

o02977

eosa7rE727

e200 LTR BBC. OO
, - 00001857

RAHUL DEY MANCHANDA . Bi ee eR
30 WALL ST FL 8 , _
NEW YORK MY 10005-2205 HL 3 im

It we issue a Notice of Intent to Levy and you den't pay the ae
due within 10 days of the date of the notice, the penalty fer paying —
late increases to 1% per month.

For individuals who filed on time, the penaity decreases to 1/46% per
month while an approved installment agreement with the IRS is in
effect for payment of that tax.

** Interest -- IRC Section 660) «*

We are required by law to charge interest when you do not pay your |
liability on time, Generally, we calculate interest from the due date
of your return (regerdiess of extensions) until you pay the amount yeu |
owe in Full, including accrued interest and any penalty charges. AS
interest on some penalties accrums from the date we hotify you of the —
penalty until it is paid in full, Interest on other penalties, such as

failure to file a tax return, starts: from the due date or extended due —

Gate of the rmturn. Interest rates are variable and may change

if you need forms, schedules, or publications, you can obtain them by

visiting the IRS website at waw.irs.gov or by calling toll-free at —
S00~TAX-FORM (600-829-5676).

It you have questions, call us at 800-829-0922.

if yeu prefer, you can write to us at the address at the top of the
first page of this letter.

When yOU Write) include a copy of this letter, and provide your
Telephone number and the hours we can reach you in the spaces below.

 

 

Telephone number ( ) lies bai . Hours seni
Keep & copy of this Letter for your records.
Thank you for vour cooperation. —

 
RAHUL DEV HANCHANDA
$0 WALL ST FL @
WEW YORK WY 10005-2205

Enclosures:
Envelope

et

0950776727

¥ 9 LTR Bé6e e
200912 30 R

oo001538

Sincerely yeurs,

Tonya Williams-Wallace
Operations Hanager, AH OPs i

 
sar
el

 

RAHUL DEV MANCHANDA
$0 WALL GT FL @

NEW YORK RNY LG065+22705

Te: internal Revenue Service
2970 Market Street
Philadelphia, PA i9ibe

  

2020

0950776727

LTR B66 0
200912 36 ‘R
‘00001539
 
Andrea Risko

Special Agent

Treasury Inspector General for Tax Administration
L040 Waverly Avenue, Stop 901

Holtsville, New York 11742

Hello Special Agent Andrea Risko:

It was good to speak to you this past week regarding my
recent TIGTA complaints against the IRS and OIC Unit located
in Holtsville NY, Philadelphia PA and Kansas City MO.

I am also attaching copies of the NY Supreme Court lawsuit
that I filed last year which as we discussed resulted in
Offer in Compromise settlements finally approved for both NYC
and NYS.

However the issue of my IRS tax liability from approximately
2007 to present is still unresolved and was due to lack of
jurisdiction by the NY Supreme Court.

Please let's avoid a new lawsuit in federal court (or a new
FTCA Form 95) by

Compromise is still pending and

(2) what dollar number the IRS can live with to settle my
outstanding tax debt.

W 11 id (7) bef tal dita !
_Lok a response thereto,

Also cc'ed is my CPA Mare Albaum, and my Of Counsel Robert
Androsiglio, Family Attorney Dominic Sarna, and Bankruptcy
Attorney Julio Portilla, who are all keenly and intimately
aware of the problems that we have faced with regards to the
IRS and its various OIC Unit(s).

ae hd ~telor td} is “te a “a “LOD

   

Kind regards,

Rahul D. Manchanda, Esq.
Manchanda Law Office PLLC

 
Suite 8207

New York, NY 10005
Tel: (212) 968-8600
Mob: (646) 645-0993
Fax: (212) 968-8601
Toll Free 24 Hour Hotline: (855) 207-7660
e-mail: rdm@manchanda-lay

   

      
 

 

Ranked amongst Top Attorneys in the United States by Newsweek
Magazine in 2012 and 2013.

Martindale Hubbell Client Champion Silver 2017 Award Winner.
Better Business Bureau Accredited Business A+ Rating.

Association of American Trial Lawyers Top 100 In New York
State.

U.S. News and World Report Listed Lawyer.
Licensed New York State Real Estate Broker.

CLIENT TESTIMONIALS:

 

This electronic transmission is both personal and
confidential, and contains privileged information intended
only for the use of the individual or entity named above. If
the reader is not the intended recipient, you are hereby
notified that any dissemination or copying of this
transmission is strictly prohibited. If there are any
problems with this transmission, or you have received it in
error, please immediately notify us by telephone and return
the original transmission to us at the above address via the
U.S. Postal Service. Attention: All foreign nationals
(permanent residents and children included) are required to
report any change in address within ten (10) days to the
USCIS using Form AR-11. Foreign nationals must report address
changes to the USCIS by completing this form and sending it
to the USCIS. The form can be obtained from the USCIS website

*

at: https://www.uscis.gov/ar-11. Please also notify our
office of your new address.

Make A Payment Online At https: //secure. lawpay.com/pages/
manchanda-law-office-pllc/operating

On 6/5/2020 3:40 PM, Risko Andrea TIGTA wrote:
| Good afternoon,
 

As requested, | will call you back at 646-645-0993 at 4:00 pm today regarding the information
provided by you to our office. Thank you.

Regards,
Andrea

Andrea Risko

Special Agent

Treasury Inspector General for Tax Administration
1040 Waverly Avenue, Stop 901

Holtsville, NewYork 11742

f Tl li | . :
pdf 1 pdf | pdf | |
el ae
FTCA FOR...CLAIM. pdf |; TAX LAWS..ERVICE pat || SUMMONS...HIBITS. pat |

1.2 MB 2.5 MB bs 6.6 MB
Re: TIGTA Complaint

lof2

Subject: Re: TIGTA Complaint

From: "Rahul Manchanda, Esq." <rdm@manchanda-law.com>

Date: 7/30/2020, 4:16 PM

To: Phelps Sean W TIGTA <Sean.Phelps @tigta.treas.gov>

CC: rdm@manchanda-law.com, Albaumcpa <marc@albaumcpa.com>

Hello:

Please ensure that our complaint also includes the retaliation by Ms K McNamara of the
Holtsville NY IRS OIC Office in that she ridiculously compounded both the work required and
information requested to complete our OIC, right after we filed our complaint that she received.

cc: CPA Marc Albaum

Kind regards,

Rahul D. Manchanda, Esq.

Manchanda Law Office PLLC

3@ Wall Street, 8th Floor

Suite 8207

New York, NY 10005

Tel: (212) 968-8660

Mob: (646) 645-9993

Fax: (212) 968-8601

Toll Free 24 Hour Hotline: (855) 207-7660

web: http: //manchanda-law.com/attorney-profiles/

Ranked amongst Top Attorneys in the United States by Newsweek Magazine in 2012 and 2013.
Martindale Hubbell Client Champion Silver 2017 Award Winner.

Better Business Bureau Accredited Business A+ Rating.

Association of American Trial Lawyers Top 100 In New York State.

U.S. News and World Report Listed Lawyer.

Licensed New York State Real Estate Broker.

 

This electronic transmission is both personal and confidential, and contains privileged :
Make An Online Payment At https: //app.clientpay.com/home/payment/#/paymentPage/c6d53ced-|
On 7/29/2020 5:11 PM, Phelps Sean W TIGTA wrote:

Mr. Manchanda,

Please find the reference number below regarding your TIGTA complaint, also my contact information. Please
allow time for this complaint to be processed according to our policy. Additionally, as | mentioned during our

1/13/2021, 1:52 PM
Ke: TIGIA Complaint

call the information you provided will be forward to IRS management for adjudication. If you would like to
have a copy, once completed, you may file a Freedom of Information Act (FOIA) request. This includes any
TIGTA complaint or information you require directly from the IRS.

Thanks again,
(TRN-2007-0493)

Sean W. Phelps

Special Agent

U.S. Department of Treasury (TIGTA)
1040 Waverly Avenue, STOP 901
Holtsville, NY 11742

Office: (631)687-3651

Cell: (917) 891-1252

 

2 of 2 1/13/2021, 1:52 PM
Re: TRN-2007-0493 | Complaint Filed

lof2

Subject: Re: TRN-2007-0493 | Complaint Filed

From: "Rahul Manchanda, Esq." <rdm@manchanda-law.com>

Date: 7/30/2020, 4:17 PM

To: *TIGTA OIT CRM PR Email <CRM_PR_Email@tigta.treas.gov>

CC: rdm@manchanda-law.com, Sean.Phelps@tigta.treas.gov, Albaumcpa
<marc@albaumcpa.com>

Hello:

Please ensure that our complaint also includes the retaliation by Ms K McNamara of the
Holtsville NY IRS OIC Office in that she ridiculously compounded both the work required and
information requested to complete our OIC, right after we filed our complaint that she received.

cc: CPA Marc Albaum

Kind regards,

Rahul D. Manchanda, Esq.

Manchanda Law Office PLLC

3@ Wall Street, 8th Floor

Suite 8207

New York, NY 10@@5

Tel: (212) 968-8600

Mob: (646) 645-0993

Fax: (212) 968-8601

Toll Free 24 Hour Hotline: (855) 207-7660
e-mail: rdm@manchanda-law.com

web: http://manchanda-law.com/attorney-profiles/

 

Ranked amongst Top Attorneys in the United States by Newsweek Magazine in 2012 and 2013.
Martindale Hubbell Client Champion Silver 2017 Award Winner.

Better Business Bureau Accredited Business A+ Rating.

Association of American Trial Lawyers Top 10@ In New York State.

U.S. News and World Report Listed Lawyer.

Licensed New York State Real Estate Broker.

CLIENT TESTIMONIALS: http://manchanda-law.com/testimonials/

This electronic transmission is both personal and confidential, and contains privileged :
Make An Online Payment At https://app.clientpay.com/home/payment/#/paymentPage/c6d53ced-!

On 7/29/2020 5:03 PM, *TIGTA OIT CRM PR Email wrote:

i

Dear RAHUL MANCHANDA,

1/13/2021, 1:52 PM
Re: TRN-2007-0493 | Complaint Filed

20f2

 

Thank you for the information you provided to the Treasury Inspector General for Tax Administration (TIGTA).
This office will review your complaint and evaluate it for appropriate action. TIGTA’s responsibilities include the
investigation of criminal impropriety within Federal tax administration and serious misconduct by Internal
Revenue Service (IRS) employees.

Please note that TIGTA is bound by Federal confidentiality statutes that limit the dissemination of information
regarding TIGTA’s law enforcement activities, including actions taken as a result of complaints filed with TIGTA.
TO ENSURE COMPLIANCE WITH APPLICABLE DISCLOSURE LAWS AND REGULATIONS, THIS OFFICE
CANNOT RESPOND TO TELEPHONIC REQUESTS FOR STATUS OR OTHER INFORMATION ABOUT
YOUR COMPLAINT.

If you wish to have a copy of the information you submitted, you must file a written request pursuant to the
Freedom of Information Act (FOIA). Please refer to the FOIA instructions found on TIGTA's website at
https://www.treasury.gov/tigta/important_foia_mafr.shtml. FOIA requests must be signed and submitted by fax
at (202) 622-3339, e-mail to FOIA.Reading.Room@tigta.treas.gov, or mail to the Treasury Inspector General
for Tax Administration, Office of Chief Counsel - Disclosure Branch, 1401 H Street, N.W., Room 469,
Washington, DC 20005,

 

“This is a system generated email, please do not reply directly to this email.

1/13/2021, 1:52 PM
